CQ Congressional Transcripts
                    Case 1:20-cv-06516-VM   Document 24-5 Filed 09/09/20 Page 1 of 69
Aug. 21, 2020



Aug. 21, 2020 Revised Final



Senate Homeland Security and Governmental Aﬀairs
Committee Holds Hearing on USPS Operations During
COVID-19 and the Elections

LIST OF PANEL MEMBERS AND WITNESSES


JOHNSON:
Good morning. This hearing will come to order. I want to start by thanking Postmaster General DeJoy
ﬁrst for making himself available on such short notice and second, for taking on the very thankless
task of trying to maintain the United States Postal Service as a ﬁnancially viable entity.

Unfortunately, he has found out over the last few weeks that not only is it a thankless task but he has
already been subjected to character assassination as Democrats have put him in the crosshairs of
another hyperbolic false narrative perpetrated to gain political advantage. I hope we can stick to the
facts in this hearing today.

One fact that needs to be highlighted to refute one part of the false narrative is that the postmaster
general was not appointed by President Trump. The bipartisan postal board of governors engaged in a
a professional search ﬁrm that identiﬁed Louis DeJoy as an outstanding candidate with the necessary
background and skill set to tackle the enormous challenges facing the postal system. The bipartisan
governors then unanimously--again, let me repeat that, they unanimously approved his appointment
as postmaster general.

Mr. DeJoy reports to the board not to the president. Another false narrative that is provide another
false narrative is that a failure to provide funding to the Postal Service will undermine the election.
The Postal Service currently has $15.1 billion in cash on hand following a better than expected
ﬁnancial performance during the pandemic.

Due to a surge in package delivery rather than being down the Postal Services revenue is actually $1.5
billion higher this year than during the same period last year. As said the long-term ﬁnancial reality of
the postal system Case
                  is bleak and has been bleak
                        1:20-cv-06516-VM      for years.
                                          Document   24-5The main
                                                           Filed   reason is
                                                                 09/09/20    that2ﬁrst-class
                                                                          Page    of 69      mail volume
has declined dramatically with the advent of the Internet.

Because the postal system is constrained by a host of legislative requirements it does not have the
ﬂexibility a private sector entity would have to deal with the dramatic reduction in the demand for its
products.

Now in a perfect world the postal system would have funded its long-term pension retired healthcare
liabilities as they were incurred. Because they didn't those unfunded liabilities now total $120 billion.
Unfortunately the 2006 postal reform bill did not ensure long-term ﬁnancial viability and in this
attempt to address the unfunded liability problem it depleted the postal system of cash had arbitrarily
turned long-term liabilities into short-term liabilities on this balance sheet.

Subsequent attempts at reform have largely proposed a taxpayer bailout. The cost of these proposals is
generally understated based on CBO's 10 year scoring requirement which misleadingly characterizes
a $48.8 billion bailout is only costing $10.7 billion over 10 years. These proposals also lack the full
range of structural reforms that will be required to ensure the long-term viability of the system. For
years GAO and inspectors general's reports have recommended reform that at best have only been
partially implemented.

One of the most costly ineﬃciencies that have been repeatedly highlighted in these reports is the out
of control use and payment of overtime. To its credit this is a postmaster DeJoy began implementing
shortly after his employment. According to an inspector general report issued the day Postmaster
DeJoy was sworn in a post oﬃce spent $4 billion in Fiscal Year 2019 and mail processing and delivery
over time and penalty over time cost. Those over time cost represent 45 percent of the postal systems
$8.8 billion loss for last year.

As Postmaster DeJoy's commendable attempt to reduce those excess cost are now being cynically
used to create this false political narrative. According to Democrats the postmaster is trying to
sabotage the postal system to disenfranchise voters in the upcoming election. Notices that were sent
me for he was sworn in meant to inform election oﬃcials to factor in normal postal capabilities in
setting their ballot deadlines are being used as evidence of this conspiracy theory and a willing media
is once again aptly playing along.

On average the postal system delivered 2.6 billion pieces of knowledge package mailed per week in
2019 because of COVID the postal systems ﬁrst-class weekly volume is down 17 percent this year to
date. Even if everyCase
                    voter use mail-in balloting
                        1:20-cv-06516-VM        that would
                                            Document  24-5 be  approximately
                                                            Filed            1503 million
                                                                  09/09/20 Page   of 69 pieces of mail
or less than 6 percent of weekly volume. As long as election oﬃcials factor in normal postal delivery
capabilities and (INAUDIBLE) 17 percent decline in weekly volume the postal system has more than
enough excess capacity to handle mail-in balloting so again I want to thank Postmaster General DeJoy
for his appearance today, for his service and I look forward to your testimony. Senator Peters?


PETERS:
Well, thank you Mr. Chairman. Mr. DeJoy I certainly appreciate you joining us here today and as you
can imagine we have a lot of questions for you. We are in the middle of unprecedented pandemic. We
are experiencing one of the nation's worst health and economic crises and now we are facing a email
crisis and we are just months away from an election where we expect record numbers of Americans to
vote by mail.

For many communities in Michigan and across the country the Postal Service has always been a
lifeline especially for the communities where private carriers simply don't deliver, whether folks are
receiving important medications, ﬁnancial documents, critical home supplies or simply trying to stay
in touch with their loved ones the Postal Service has always delivered. Mr. DeJoy I don't think you
have. You have not delivered in this brief tenure so far.

For more than two centuries of Americans have been able to count on the Postal Service and in less
than two months as Postmaster General you have undermined one of our nation's most trusted
institutions and wreaked havoc on families on veterans, seniors, rural communities and on people all
across our country. The operational changes you implemented without consulting with your
customers or the public have caused signiﬁcant delays, delays that have heard people across the
nation, delays that come at a time when people depend on reliable service now more than ever.

In July I started hearing reports about how severely your changes were slowing down the mail. I ask
you for answers but it wasn't until I launched an investigation that you admitted that you had directed
these changes yourself and despite multiple requests it took more than one month to respond directly
and I am still not satisﬁed with those explanations.

You have brushed oﬀ these delays calling them inevitable, a side eﬀect of your vision for the Postal
Service but let me tell you about the people who are forced to bear the brunt of your decisions. Beth
from Ada, Michigan, works for a company that produces educational materials for healthcare
workers. Beth's companies  started seeing serious
                  Case 1:20-cv-06516-VM   Documentdelivery problems
                                                    24-5 Filed      then Page
                                                               09/09/20  switch to 69
                                                                              4 of overnight shipping
which has almost doubled their shipping cost and between these delays and the pandemic they have
had to lay oﬀ multiple employees to help absorb these costs.

Mary from Redford said her daughter has been getting her epilepsy medication through the mail
usually in three, four days but because of changes you ordered her latest reﬁll shipped on July 20 and
it took nine days, nine days to be delivered.

When Mary's daughter realize the medication wasn't going to arrive on time she tried to rush and
what--what few pills that she had left and as a result she suﬀered seizures and was transported to a
hospital.

These are just a few of my constituents who have shared their stories as part of my investigation. I
have received more than 7500 reports of delays from people across Michigan and across the country
in just two weeks. They have written to me about skipping doses of their medication and their small
businesses losing customers are having to lay oﬀ employees all because of changes that you directed.

Mr. Chairman, I move to enter into the hearing record an update on what my investigation is ﬁnding.


JOHNSON:
Without objection.


PETERS:
Mr. DeJoy your decisions have cost Americans their health, their time, their livelihoods, and their
peace of mind. I believe you owe them an apology for the harm you have caused and you owe all of us
some very clear answers today. The country is anxious about whether the damage you have inﬂicted
so far can be quickly reversed and what other plans you have in store that could further disrupt
reliability and timely delivery from the Postal Service. If you plan to continue pursuing these kinds of
changes I think my colleagues and many of our constituents will continue to question whether you are
the right person to lead this indispensable institution. Thank you.


JOHNSON:
It is the tradition of this committee to swear in witnesses so Mr. DeJoy you will raise your right hand.
Do you swear the testimony you will give before this committee will be the truth, the whole truth, and
nothing but the truth,
                  Caseso help you God? Document 24-5 Filed 09/09/20 Page 5 of 69
                       1:20-cv-06516-VM


DEJOY:
I do.


JOHNSON:
Thank you. Mr. Louis DeJoy has it served as the Postmaster General since 2000--June 2020. Prior to
his unanimous selection and appointment by the bipartisan Postal Service Board of Governors, he
spent more than 35 years developing and managing a successful nationwide logistics company as
chairman and CEO of New Breed Logistics.

Beginning in 2014, Mr. DeJoy served as the CEO of XPO Logistics supply chain business in the
Americas. After his retirement in 2015, he joined the boards--the company's board of directors where
he served until 2018. Mr. DeJoy.


DEJOY:
good morning, Chairman, Ranking Member Peters, and members of the committee. Thank you,
chairman Johnson, for calling this hearing. I'm proud to be with you today on behalf of the 630,000
dedicated men--women and men of the United States Postal Service.

On June 15th, I became America's 75th postmaster general. I did so because I believe the Postal
Service plays a tremendously positive role in the lives of the American public and the life of the nation.
I also welcome the opportunity to lead this organization because I believe there is an opportunity for
the Postal Service to better serve the American public and also to operate in the ﬁnancially sustainable
manner.

Congress established the Postal Service to fulﬁll a public service mission to provide prompt, reliable,
and universal services to the American public in an eﬃcient and ﬁnancially stable sustainable fashion.

Our ability to fulﬁll that mandate in the coming years is at fundamental risk. Changes must be made
to ensure our sustainability for the years and decades ahead. Our business model established by the
Congress requires us to pay our bills through our own eﬀorts. I view it as my personal obligation to put
the organization in the position to fulﬁll that mandate. With action from the Congress and our
regulator and signiﬁcant eﬀort by the Postal Service, we can achieve this goal.
This year, the Postal
                  CaseService will likely report
                        1:20-cv-06516-VM         a loss of
                                             Document      more
                                                        24-5    meant
                                                              Filed     $9 billion.
                                                                    09/09/20  PageWithout
                                                                                    6 of 69 change, heart
lawsuits will only increase in the years to come. It is vital that Congress enact reform legislation that
address is our unaﬀordable retirement payments. Most importantly, Congress must allow the Postal
Service to integrate our retiree health beneﬁts program with Medicare, which is a commonsense
practice followed by all businesses that still oﬀer retiree health care.

It also must rationalize our function--pension funding payments. Legislative actions have been
discussed and debated for years, but no action has been taken. I urge the Congress to expeditiously
enact these reforms.

I also urge the Congress to enact legislation that would provide the Postal Service with ﬁnancial relief
to account for the impacts of the COVID-19 pandemic on our ﬁnd ﬁnancial condition. The Postal
Regulatory Commission began a mandated review of our pricing system four years ago. It has been
three years since the Commission concluded that our current system is not working. We urgently we
urgently require the PRC to do its job and establish a more rational regulatory system for our mail
products.

Had the Congress and PRC fulﬁlled their obligations to the American public concerning the Postal
Service, I am certain that much of our $80 billion and cumulative clauses since 2007 could have been
avoided. And that our operational and ﬁnancial performance would not now be in such jeopardy. The
Postal Service must also do its part. We must adapt to the realities of our marketplace, generate more
revenue and control our cost. I believe we can chart a path for our business to--that accomplishes
these goals.

In my 67 days as Postmaster General, I have also had the chance to observe that many hidden
strengths of the organization and appreciate our critical mission of service to the American public.
Despite our deep, longstanding ﬁnancial problems, there is an incredible strong base to build upon
and a tremendous desire of the public for the Postal Service to succeed.

As we head into the election season, I want to assure this committee and the American public that the
Postal Service is fully capable and committed to delivering the nation's election mail securely and on
time. This sacred duty is my number one priority between now and Election Day. Mr. Chairman,
women and men of the Postal Service have been--have demonstrated extraordinary commitment for
our mission throughout the COVID-19 pandemic.
In every community
               Casein 1:20-cv-06516-VM
                      America, we continue to work
                                       Document    to keep
                                                 24-5  Filedour employees
                                                             09/09/20 Pageand
                                                                           7 ofcustomers
                                                                                69       safe as we
fulﬁll our essential role delivering medications, beneﬁt checks, and ﬁnancial statements the public
depends upon. Since the beginning of the pandemic, there has been a public outpouring of support to
Postal employees as they performed their essential service throughout the nation. This is a well-
deserved testament to their dedication.

Mr. Chairman, ranking member Peters, I look forward to working with you and this committee and
our stakeholders to restore the ﬁnancial health of the United States Postal Service and to improve the
way we serve the American public. This concludes my remarks and I welcome any questions that you
and the committee may have.


JOHNSON:
Well, thank you for that opening statement, Mr. Postmaster General. I just want to kind of go through
and give you a chance to respond to some of these false narratives. First of all, let's talk about that
election notice that was sent out by, I believe, the Postal Service's general counsel.

One notice--before you became the postmaster general, one notice I think after you assumed your--
your duties, talk about what that notice--what it was about and, you know, from my standpoint, how--
how important it was that the Postal Service does inform election oﬃcials of what your basic
capabilities are so they can factor that into their deadlines.


DEJOY:
Yes, Sir. Thank you for the--for the opportunity to speak about this. First, I'd like to emphasize that
there has been no changes in any policies with regard to election mail for the--for the 2020 election.
As you stated, the letter was sent out before my arrival--before my arrival simply to help educate state
election boards and eventually the American people. There was a plan put together to eventually
make this a broader statement so the American people had awareness on how to, you know, how to
successfully vote.

This letter pretty--very similar letter was sent out in the 216--2016 election by that former deputy
postmaster general. We recognized that during--during this pandemic when I arrived, there was great
concern about the increase in volume, so we further emphasized the--the interaction. We had over
50,000 contacts before my arrival with the state collection boards to help--help them understand the
mail processing procedures of the Postal Service. Since my arrival, we--we have established an
extended a task force,
                  Casewe  have put up a website--we're
                       1:20-cv-06516-VM   Document 24-5putting
                                                          Filed up a website
                                                                09/09/20     within
                                                                          Page  8 of a
                                                                                     69day and we are
diligently working to--to ensure the American public and to ensure a successful election.


JOHNSON:
In my opening statement, I remarked that 150 million pieces of--or ballots would represent about 6
percent of weekly volume. I think in your written testimony, you said in terms of what's actually
expected in terms of mail in ballots, about 2 percent. And can you just talk about and ensure the
American public and this committee that the postal system has more than enough capacity to handle
the number of ballots? It's really a matter of election oﬃcials understanding what delivery capabilities
are?


DEJOY:
Yes, sir. We have more--the--we deliver 2--433 million pieces of mail a day. So 150 million ballots,
160 million ballots over the course of a week is, you know, a very small amount. Adequate capacity.
Plus, mail volume is down, as you said, 13, 14 percent this year. Plus, as I identiﬁed earlier in the
week, tweet will have additional resources on standby.

Should--I mean, if everyone complies with the--with the mail process that we've been identifying,
there will be absolutely no issue and we are there's--there's slack and this is done and additional
processes that we would deploy in and around the election that will--that carry a good part of any
deviations to, you know, to get through.

We are perfectly the Postal Service stands ready. Our board of directors stand ready. We--with the--
with the expansion of the task force that I--that I identiﬁed earlier in the week. Yesterday, we made
the decision to establish a board, a Bipartisan Board Commission--Committee to stand over the
Postal--to interact with us as we move forward. We are very, very comfortable that we will achieve this
mission, sir.


JOHNSON:
Something else that has been blown way out of proportion is--is the retirement of some of the blue
boxes. Can you just speak to the--how that is just a normal procedure that we have literally--because,
you know, ﬁrst-class mail is down over the decades almost--it's--the volume's almost been cut in half,
I think.
I don't have the numbers right at the top ofDocument
                  Case 1:20-cv-06516-VM      my head.24-5
                                                      But anytime  you have
                                                           Filed 09/09/20   a business
                                                                          Page 9 of 69 where your
volume is declining that dramatically, you're going to be starting--you'll take out diﬀerent capacities.
So, can you address the--the--the issue of the--the normal retirement, what the history of that has
been of not only the blue boxes but also some of your sorting machines?


DEJOY:
Yes, sir. Thank you for the opportunity to speak about that. Over the--there is--today there is about
140,000 collection boxes out--out in the--in the United States. Over the last 10 years, about--it
averages about 3,500 a year, so 35,000 of them have been removed. And it's a--it's a data-driven
method it. I have--I haven't reviewed it, but every year they look at utilization of--of--of post boxes.
They look at where they place new post boxes. They look at where communities grow, so 35,000 over
10 years.

It--since my arrival, we removed 700--700 post collection boxes, of which I had no idea that that was
a process, or I've been--that that was a process. When we found out--when I found out about it, we--
we socialized it here amongst the leadership team and look at what the--what--you know, what the--
what the excitement was--it was creating. So, I decided to--to stop it and we'll pick it up after the
election. But this is a normal process that's been around for--since--you know, it's been around 50
years. And over the last 10 years we got--we have--we have--we have pulled back about 35,000.

On the machines, the machines we are speaking about, again, mail volume is--is dropping. This is a
process that I--I was unaware about. It's been around for a couple of years now. We evaluate our
machine capacity. These machines run about 35 percent utilization. The mail volume is--is, you
know, dropping very rapidly, and especially during--during the COVID crisis. And package volume is
growing, and we need--and when I--when I spoke with the team when this too became--got a lot of
air--air play, we really are moving these machines out to make room to process packages. No--we still
have--we have hundreds of these machines everywhere, and still not any kind of drain on capacity.

And I repeat, both the collection boxes and this machine close down I have--I was--I was made aware
when everybody else was made aware too. It was not a critical issue, you know, within the--within the
Postal Service. This has been going on in every election year, in every year for--for that matter.


JOHNSON:
So--so, this isn't some
                    Case devious  plot on your
                         1:20-cv-06516-VM      part. One
                                             Document    ﬁnalFiled
                                                       24-5   question  here.Page
                                                                   09/09/20   I'm just going
                                                                                   10 of 69 to go a little
over time, but I think it's important you describe the change--the operational changes you are making
to try and start curbing in some of these excess costs, you know, $4 billion of overtime and overtime
penalties, about making sure that the system adheres to its time deadlines and--and what eﬀect that
has on--on mail delivery.


DEJOY:
Yes. Thank you. Thank you, Senator. When--when I arrived, when I--when I was awarded the--the--
the position, I spent the ﬁrst three weeks even before I--I joined here really studying the--the
organization, trying to get an understanding of, you know, what--what was driving this, you know,
how decisions were made and what--what--what the network look like and how the mail moved
through the process. I spent--I spent hundreds and hundreds of hours before I arrived and then when I
got here, working with the management team.

And one of the ﬁrst things--the ﬁrst big change I embarked upon is how do I get the organization, the
management team, the structure, to align with what we--that my--in--in--in my analysis, I--I--I felt
there were--that we had 600,000 people reporting to one person and other executives doing
assessorial types of--important, but not integrated into the operational activity.

So, I worked with the management team, both collectively and individually, to--to--to look at our--
look at our--you know, our functional lines. And we together re---reorganized the--reorganization to--
to move forward on--on process improvements, improving service, and--and--and garnering new
business, new revenue and costs. So, that was the one big change I worked on when--when--when--
when I got here.

The other change, when I was--the day I was sworn in, I received a report from the--from the OIG that
spoke about the things that you were talking about, late--late deliveries, late--late dispatch, extra trips,
and all the time and costs associated around--around this that approximated $4 billion. We were
facing--this was before we had the note. We were facing--I had $13 billion in cash and $12.5 billion of
payments to make in the next nine months, and a--a--no--no help in sight. We didn't have a--we had--
we had no help in sight.

So, I needed to look at a--a--a positive impact on cost savings that did not--that--that improved the--
improved the business. The transportation schedule, our--we run about 35,000, 40,000 trips a day,
and 12 percent ofCase
                  those trips were late. And
                      1:20-cv-06516-VM       we round
                                          Document    a--we
                                                   24-5      were
                                                         Filed    running
                                                               09/09/20   another
                                                                        Page 11 of 5,000
                                                                                   69    trips a day
in--in--in extra--in extra trips. FedEx, UPS, everybody runs their trucks on time, right? That's what
glues the whole network together, our collection process to our delivery process.

If that is not running schedule--and that was not my--Louis DeJoy's schedule. That was the Postal
Service's schedule that was connected to all the delivery points, the 161 million delivery points that
we deliver to each day. That had to be on time to--to get our carriers out on time, to make the
deliveries on time so they can get back during the day instead of the night. And that was the number
one--the transportation network was the glue that keeps everything together.

And I worked with the team for a--we had, you know, many, many people involved--operating people
involved with the team. We had all the area vice presidents involved with this--with this--with this
change. And we have taken--I submitted in my--my report this--this--this chart here, which shows that
we went from 88 percent--88 percent on time to 97 percent on time delivery. All that mail that was
sitting on docks got advanced, and our late trips dropped from 5,000 a--from 20--3,500 a day to 600
a day. Within a week, we made--we made that change.

Unfortunately, some--there--some mail did not--some mail--our pros--our production processing
within the plants was not fully aligned with this established schedule. So, a--you know, a--a--this--so,
we--we had some delays in--in the mail. And our recovery process in this should have been a few days,
and it's mat--amounted to be a few weeks.

So--but the change that I made was run into our schedule, run it to our transportation schedule. I
believe we'll get a--at least $1 billion of savings out of that going forward. And this is the key
connectivity to improving our service. Once we get all the mail on that--on those trucks, then 97
percent or 98 percent of the mail that we move around the country will be getting to its destination
point on time. That was not the case. It was signiﬁcant--substantially less than that prior to my arrival.

Those of the two changes, gentle--committee, that I have--that I have made since I've been--since I've
been here.


JOHNSON:
Well, thank you Mr. Postmaster General. I think you should be commended for this type of initiative,
not condemned it. Senator Peters?
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 12 of 69
PETERS:
Thank you, Mr. Chairman. And Mr. DeJoy, again, thank you for--for being here to--today. You know,
I just want to start oﬀ before asking some questions just making it very clear that the--the men and
women who work at the Postal Service who check in every day to--to do their jobs do it with
professionalism, with integrity, and a--and a passion to move the mail as quickly and as eﬃciently as
possible. When I think of the postal workers, the mail handlers, the--the letter carriers, they're doing a
great job. They are clearly essential workers each and every day.

But as we've been going through this issue, and I've talked to many of those folks across my state, they
have grown increasingly frustrated with some of the recent policies of commonplace, which they say
is nothing that they've seen in the past. And they believe the mail has been piling up in ways that it
shouldn't, and it needs to be addressed. But these are management changes. These are policy
changes. It's not the men and women who are on the front line doing this--this work every day.

So, my--my question--or--so, Postmaster General DeJoy, you--you've already heard me in my opening
comments talking about the fact that I've received over 7,500 complaints from folks all across
Michigan, but really across the--the country. Folks have sent in their concerns to me. Earlier in my
opening statement, I shared some stories of hardships from folks, both Beth and Mary, their--their
challenges in Michigan.

So--and I think I heard this in the last answer. You--you acknowledge that some of the changes that
were put in place have delayed the mail. And with--with a delay in mail, people can sometimes be
hurt. Is that true?




DEJOY:
Senator, ﬁrst of all I--I do recognize the quality capability of--of the American postal worker. That is
one of the reasons that I am here is to help as well as with regard to the postal services key role in
serving the American--the American public.

Yes, sir, I do recognize that some of these--that there's been two changes, the organizational change
has had no--I don't believe has any impact on what we have done. The transportation change again
compliance (INAUDIBLE)--
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 13 of 69
PETERS:
Let me just jump--I don't mean to cut you oﬀ, but I will get into those issues because I want you to
elaborate a little bit further but there have been delays you--you will recognize that. You know it is
clear what we are seeing. Mail has been delayed and I have spent over a month asking you to provide
some documentation in my oversight function here in this committee to so how you made these
decisions what kind of analysis, what sort of data was put in place and for that and how that
information impacted some of the changes you have. Your staﬀ has repeatedly not answered those
questions and so certainly that transparency I think is--is unacceptable.

The--what I have uncovered though from what little data is made public by the Postal Service is on
time mail delivery. I have my chart as well here to which is from the Eastern Division, this is what you
give to your business customers and if you look at this line here it is probably hard to see but there is a
red line which you can see dipping dramatically.

There is a ﬂat line along the top of the chart then it drops around July 11 you start seeing a drop, July
18 it falls dramatically so that is a pretty big drop in on time mail delivery that we are seeing and I
have asked for a three times since July 17 for records relating to the service changes and how one I am
hearing from our letter carriers and postal workers and what I'm seeing in the chart that you actually
post on your website of signiﬁcant drop oﬀ of mail deliveries and yet I don't get an answer.

Will--will you commit to--to giving me these documents which have to be readily available to the
Postal Service by this Sunday? Can we get those documents to get a sense of what went into these
decisions and what you are seeing in terms of mail delivery?


DEJOY:
I will meet with our staﬀ and get what documents with--with regard to this change but the change
senator was to--to adhere to transportation schedule. That was the change (INAUDIBLE)--


PETERS:
(INAUDIBLE) obviously you have all of that documented and I would love to see the documents as to
how that was done the--the data supporting that. That was--


DEJOY:
and--and if I--if I Case
                    can add (INAUDIBLE) certainly
                         1:20-cv-06516-VM Documentthere
                                                    24-5was a slowdown
                                                         Filed 09/09/20 in the14
                                                                        Page   mail when--when our
                                                                                 of 69
production did not meet the schedule but also senator our employees are experiencing the COVID-19
pandemic also and we have a signiﬁcant issue with employee availability in many, many parts of the
country that are also leading to delays in delivery and mail.


PETERS:
Let me--let me turn to your recent announcement that you made this week that you are suspending
some of the changes so that you have made over the last month. I believe the statement is fairly vague
and raises some additional questions but so I just want to be clear. These will be yes or no just so we
know exactly what was intended by that. Are you suspending your policy eliminating extra trips, yes or
no?


DEJOY:
No, I--I--ﬁrst of all policy was not to eliminate extra trips, it was to mitigate extra trips.


PETERS:
Okay, so--so (INAUDIBLE) that. We are being told that you are limiting over time and this could
possibly add to backlogs. Are you--are you limiting over time or is that being suspended right now and
people work overtime if necessary to move the mail out eﬃciently every single day?


DEJOY:
Senator, I--we never eliminated over time. That's--


PETERS:
It has been curtailed signiﬁcantly is what I understand.


DEJOY:
It has not been curtailed by me or the leadership team here.


PETERS:
Curtailed signiﬁcantly, it's gone down, it's been limited. Will you commit to--
                 Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 15 of 69
DEJOY:
Since I have been here we have spent $700 million on overtime. Overtime runs at a 13 percent rate
before I got here and it runs at a 13 percent rate now. I did not (INAUDIBLE)--


PETERS:
(INAUDIBLE) policy you can submit that to me I would appreciate it.

(INAUDIBLE) there will be no post oﬃce closures or suspensions before November 3?


DEJOY:
I conﬁrm post oﬃce closures was not a directive I (INAUDIBLE)--I gave. That was around before I got
here. There's a process to that. When I found out about it and it had the reaction that we did I have
suspended it until after the election.


PETERS:
Well, we have heard about the sorters, you address said earlier, will you be bringing back any mail
sorting machines that have been removed since you have become Postmaster General (INAUDIBLE)
will any of those come back?


DEJOY:
There is no intention to do that. They are not needed, sir.


PETERS:
So you will not bring back any processors?


DEJOY:
They are not needed, sir.


PETERS:
Okay. I have got questions about independence and transparency. Prior to implementing the changes
that you put forth in the postal system did you discuss those changes or their potential impact on the
November election with
               Case    the President or anyone
                    1:20-cv-06516-VM           at the
                                        Document  24-5White
                                                       FiledHouse  andPage
                                                            09/09/20   remind you
                                                                           16 of 69you are under
oath.


DEJOY:
I have never spoken to the president about the Postal Service other than to congratulate me when I
accepted the position.


PETERS:
Did you speak or discuss any of these changes with Secretary Mnuchin?


DEJOY:
During the discussion on negotiating the note, I told him I have a--I am working on a plan but I never
discuss the changes that I made I just that I am working on a plan to--to improve service and gain cost
eﬃciencies but no--no grave detail other than that--that was about it.


PETERS:
Prior to implementing the changes, did you discuss these changes or their impact on the election with
any Trump campaign oﬃcials?


DEJOY:
No, sir. These change--these changes in our total analysis here and going forward and remember I am
one new person in the organization with the whole structure around me an operating structure
executive team me that are involved in these decisions having any--moving forward trying to have any
negative impact on--on the election is an outrageous claim.


PETERS:
Did--just one ﬁnal. Did you ever--(INAUDIBLE) ﬁnal one, Mr. Chairman. Did--did you ever discuss
any of this with Mark Meadows, any of these changes that you have done? You have had never had
discussions and shoot--


DEJOY:
Haven't discussedCase
                  anything  with Mark Meadows.
                      1:20-cv-06516-VM DocumentI haven't spoken
                                                 24-5 Filed     to Mark
                                                            09/09/20    Meadows
                                                                     Page 17 of 69up until maybe
last week the ﬁrst time I spoke to him (INAUDIBLE).


PETERS:
So ﬁnally, you will give us your word today under oath that you have not taken any action whatsoever
in your capacity as postmaster general for any political reason or at the suggestion of any
administration oﬃcials?


DEJOY:
Sir, I will tell you my ﬁrst election mail meeting what I instructed the organization the whole team
around us and out in the ﬁeld to whatever eﬀorts we will have double them. I was greatly concerned
about all--all of the political noise that we were hearing and we have had--I have had weekly reviews
on this since before this all of the excitement came out. We are very committed, the board is
committed, the postal workers committed, the union our leadership is committed to having a
successful election and the insinuation is quite frankly outrageous.


PETERS:
Just one ﬁnal thing, Mr. Chairman, is we--as we get into the election now, there has been concern that
I am hearing from state and local governments about ﬁrst-class mail. Have your word that you are not
going to mandate the states send out any balance using either the more expensive ﬁrst-class mail and
will you continue the processes and procedures to allow election mail to move as expeditiously as
possible and treated like ﬁrst-class?


DEJOY:
Yes, sir. We will deploy the processes and procedures that in advance any election mail in some cases
ahead of ﬁrst-class mail.


PETERS:
(INAUDIBLE) wall charge local governments for the ﬁrst-class mail they can continue the process that
they have done in the past?


DEJOY:
I don't get to charge anybody
                   Case        but no, we are
                        1:20-cv-06516-VM      not going
                                           Document     to change
                                                     24-5           any--wePage
                                                            Filed 09/09/20 are not
                                                                                18 going
                                                                                   of 69 to change any
rates.


PETERS:
Great. Thank you for the time. Thank you for the indulgence, Mr. Chairman, for the extra time.
Appreciate it.


JOHNSON:
Thanks, Senator Peters. Now, we did allow seven minute rounds, both Senator Cruz and I went a little
over. We are going to adhere to the seven minutes to other members. The order of questioning will be
Senator Portman, Harper, Lankford, Hassan, Scott, Rosen and then (INAUDIBLE). Senator Portman?


PORTMAN:
Thank you, chairman, and thank you and to Senator Peters for holding the hearing. It's very
important, it's timely obviously all of us want to see our Postal Service work and work well and let me
just give a shout out to David Janice who is our letter carrier and to all letter carriers and all of the
postal workers because I do think particularly during this pandemic they are more appreciated than
ever and so the men and women who you lead Mr. DeJoy please pass along to them our--hours thanks.

I'd like having this hearing now because I think there has been a lot of disinformation out there, kind
of like getting to the facts.

One of the facts I learned this morning is that you started 67 days ago and much of what we have been
talking about in the media at least including the blue boxes and the sorting machines you know that
happened before you got there and it was part of a plan tied to the former postmaster general, she
came up through the ranks was not a political person at all and any way that is helpful to know that
that is what is going on.




PORTMAN:
It is also helpful to know that you appointed by the Postal Board of Governors and that that's a
bipartisan group. In fact, we conﬁrm those people and it was a unanimous selection. And I guess it's
based on your being
                Casea logistics expert andDocument
                      1:20-cv-06516-VM     just hearing
                                                     24-5youFiled
                                                             this09/09/20
                                                                  morning IPage
                                                                            can tell
                                                                                19 ofyou've
                                                                                      69 got a passion
for the logistics side of things.

I also know that the long term ﬁnancial picture for the post oﬃce--Postal Service is not pretty. And by
the way, that's been true for a long, long time. And that's not really something that a postmaster
general can do much about. It requires legislation. Senator Collins, Senator Feinstein have a bill that's
an example right now that provides for some report reform and some additional funding. Everybody
knows it's in trouble. Everybody knows we've got to deal with this issue.

And so although I'm going to ask you some--some tough questions and others will, really a lot of this
comes back on to Congress not doing its job in terms of the longer term ﬁnancial picture. But the
immediate issue is, to be sure that these elections work well. And I appreciate the fact that you said
this morning that that's going to be your top priority between now and the election.

Every one of us on this panel, I hope, want to be sure that we have the ability to have an election that is
well run where people have their votes counted and many are going to be using the Postal Service. Let
me start, Mr. DeJoy by just asking you a general question. Do you support absentee voting and do you
support voting by mail generally?


DEJOY:
I'm going to vote by mail myself. I voted by mail for a number of years. The Postal Service will deliver-
-deliver every ballot and process every ballot in--in time that it receives.


PORTMAN:
Well, I appreciate--I appreciate that. So you--you do support voting by mail?


DEJOY:
I do--that's--I think the American public should be able to vote by mail and the Postal Service will--
will--will support it. So I guess that's yes.


PORTMAN:
Yeah here it won't look, I mean, the states are going to decide this, not--not the Congress or not the
post oﬃce. And--in many states are going to do it. I mean, Ohio, we've had absentee voting for a
couple of decadesCase
                  now1:20-cv-06516-VM
                      (INAUDIBLE) meaning  that 24-5
                                      Document  you don't
                                                     Filedhave to givePage
                                                           09/09/20    a reason
                                                                           20 of and
                                                                                 69 it works quite
well.

I vote every year by absentee because I don't know where the heck I'm going to be in Washington or in
Ohio based on our schedule. So it's worked well and, you know, we also are going to have in Ohio a lot
of other ways for people to vote. We're going to make sure that it's easy to vote in Ohio and it's hard to
cheat in Ohio. And I think that's--that's the important thing.

There's been a lot of news coverage about the Postal Service sending letters to 46 states, including
Ohio and in DC to let them know that they can't guarantee all ballots cast by Mail will arrive on time.
Is this due to a lack of funding, which is what many are saying, or is it due to state laws on voting and
the time it takes to turn around receiving and delivering the ballots?


DEJOY:
Senator, the--this was not a change from anything that we have done in previous years. It was just
more--more detail and more emphasis put on it mostly because--partly because of the expected rise in
vote by mail and also the--the pandemic. And what--what the team set out to do is make the election
boards and then eventually the American public pretty, simply, you know, what our processes were
and therefore to guarantee that your--if you followed these process, there was no extra herculean
eﬀorts on our part to get your ballot in, which therefore mitigated the risk of it potentially not getting
there. So mailing--


PORTMAN:
Yeah, so I think--I think that's important to note that this is something that has been a problem for
years, including previous elections. You sent out warnings in previous elections. And look, I think the
post oﬃce has got to coordinate better with state election systems. I think state election systems has it
got to coordinate better with the post oﬃce.

I mean, you know, in Ohio, as an example, you know the timeframe between when you can cast your
ballot and when it is postmarked, and you can get a ballot as--as late as Saturday before the election
And, you know, to get that to the post oﬃce and back to you and then they'd stand before Monday is
very hard to--very hard to do logistically. I think that's one of the things that your letter pointed out
was too that state systems, be sure and leave adequate time. Is that accurate?
                    Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 21 of 69
DEJOY:
Yes. So ﬁrst, that was not my letter. That was a letter from general counsel. But yeah, pointing out all
the diﬀerent variations that we could experience and how fast we could process it. But yes. There are
times we get the ballots--ballots were sent out the day before the election. It's almost impossible to--
for us to--for the voter to vote, for the--for the ballot to get to the voter, for the voter to vote, and for it
to get back in time for the--for the election. So this was a very well thought out eﬀort to safeguard the
election, not to get in the way of--safeguard the processing of ballots, not to get in the way of it.


PORTMAN:
What advice would you give voters? This is an opportunity for you to speak to the voters of Ohio and to
the country. Would you advise them to wait till the last minute or would you advise them to look at
leave at least a week?


DEJOY:
Vote--the general word around here is vote early.


PORTMAN:
Yeah, I think that's really important to tell people because, you know again, under Ohio's law and a lot
of other laws, timeframe is really close. If you request an absentee ballot, you've got to be sure that it
can be delivered in time. I am concerned about the delays that we have seen in Ohio and elsewhere.
We have a number of veterans who contacted us and who said they weren't able to get their
medication, and there's some it's heartbreaking stories.

One is a 70-year-old served in Vietnam, has COPD, has trouble breathing got the inhaler reﬁll is
mailed through the Postal Service. Due to delays, he ran out of it while waiting for it to arrive and then
his insurance said, you know what? We're not going to pay for another reﬁll to be ﬁlled because it's
already been shipped through the Postal Service and he can't aﬀord to pay for another emergency
reﬁll personally.

Let me ask you about that quickly. The veteran's medications that are shipped through the mail. Are
you focused on that issue and what can we do to correct that problem?
                 Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 22 of 69
DEJOY:
Senator, ﬁrst of all, I and that we aren't working here fever--feverishly to get the system running at
stability and also to get more--hire more workers to handle the delivery process. We are--we are all
feel, you know, bad about what the--the dip in our service level has been. We reserve 161 million
people. We still deliver at 99.5 percent of the time. We have signiﬁcant eﬀorts to--to continue to
improve on that process and everybody is working feverish--feverishly to--to get that right.


PORTMAN:
Well, I hope you will and let's ensure these medications are delivered in time and ensure that when the
production doesn't meet the transportation schedule, as you said earlier, that there is some eﬀorts
made to align those two because it's a lifeline for people. You know, all over the country, particularly
in our rural areas. And I thank you for your service and for the answers you've given today.


JOHNSON:
Thanks, Senator Portman. Again, I wanted to just remind our committee members, please keep your
questioning as well as factoring in the answers to try and keep them to seven minutes. Senator Carper.
Is Senator Carper there? We'll move on to Senator Lankford.


CARPER:
Fuck. Fuck. Fuck.


LANKFORD:
Mr. Chairman, I think Senator Carper is there. I think trying to be able to queue it all up right now.


JOHNSON:
Senator Carper, can you unmute?


CARPER:
I'm unmuted.


JOHNSON:
Okay, there we go. We1:20-cv-06516-VM
                Case don't want to be onDocument
                                         TV again.24-5 Filed 09/09/20 Page 23 of 69


CARPER:
Thank you so much for scheduling this hearing. I urged you to do this three weeks ago. You agreed to
do it and I'm grateful that you have. To the postmaster general, thank you for ﬁnally returning my call.
I called you for like three weeks trying to get you to return my call after you taken oﬃce. Thank you for
ﬁnally returning our call and talking with us last--last week.

You know, you might be wondering, Mr. DeJoy why there's some question--skepticism here. I've seen
in my own oﬃce on constituent service--we get a constituent service report every week. We we've
seen a steady upbeat--upbeat operating increase in Concerns complaints about Postal Service. And it's
not just my oﬃce. It's Senate oﬃces and house oﬃces all over the country. And frankly, they coincide
coincided with the time that you took oﬃce.

Even this morning, I just got a message from Joe Manchin, Senator from West Virginia (INAUDIBLE)
earlier this week in Charleston Mail Distribution Center talking about how all this equipment, the
sorting equipment has been taken out. He served ﬁve states from--out of that place. And so it's not just
a little (INAUDIBLE) it's all over the country.

Maybe it's just a--maybe it's just a coincidence. I'm not so sure. But here's why here's why we're
skeptical. We've got a president who doesn't want to have vote by Mail. We've got the president would
like to suppress the vote. We've got a president who would--that would like to see the Postal--Postal
Service not do well.

I've worked for almost 20 years on this committee trying to make sure we have a vibrant, active,
meaningful Postal Service. You come from--you come from Greensboro, North Carolina just North of-
-south of where I was--where I grew up in Danville, Virginia.




CARPER:
We had voter suppression in this country almost from the get-go. Even though our ﬁrst Postmaster
General, Benjamin Franklin, said, no, we're not going to do that, we're going to let everybody have,
you know, freedom and right to choose their own vote, it hasn't been that way. Women didn't get the
vote. Blacks didn't get the vote. We still have voter suppression.
The last congressional election they had aDocument
                 Case 1:20-cv-06516-VM     North Carolina, you09/09/20
                                                   24-5 Filed know what? Half--half
                                                                       Page 24 of 69 the people
voted for Democratic candidates for Congress. Do you know how many Democrats were elected out
of 13 seats? Three. I mean, we have seen poll taxes. We have seen literacy tests, all of this stuﬀ. And
when I see what's going on with a president who wants to degrade the Postal Service, wants to get rid
of vote by mail, you shouldn't be surprised that--that we are alarmed when we see the kind of depth--
degraded service that we're seeing across the country.

It wasn't that long ago we had overnight mail service in metropolitan areas. It wasn't that long ago we
had, from coast-to-coast, mail delivery within three days, and we don't have that anymore. So, people
should be--if people seem skeptical, they have a right to be skeptical.

I--I want to--I want to just say after the public uproar that we've seen here in--in the my state and other
states about the delays and failure to deliver the mail, you committed to freeze additional operational
changes until after the election.

Good, but we're going to need more information than that, especially given reports that came out last
night showing that you and your team are actually considering more extreme changes than those
we've seen to date, including changes that will slow down the mail even further, post oﬃce and plant
closings, massive service reductions to Alaska, Hawaii, and Puerto Rico, making mail more expensive
to the U.S. citizens living there, price changes that would nearly double the--the cost for--our price
changes that would double the cost of voting by mail, dramatic price hikes on packages that will
disproportionately impact small businesses and rural communities that rely on the Postal Service
while erasing your competitive advantage over FedEx and UPS.

We need to be worried about this, and I am. I--I don't ask a lot of yes or no questions. I'm going to ask
a couple today, and I'd ask you to just give me a simple yes or no answer. You'll have an opportunity
and responses for the record to expand on those. I'm going to ask you for yes or no answers. Yes or no,
are you considering the dramatic service changes that I just outlined which we've just learned about in
the last 48 hours? Are you considering those dramatic service changes, just yes or no?


DEJOY:
Senator, there's a dramatic--dramatic changes to be--


CARPER:
--I--I'm asking forCase
                    yes or no answer--
                        1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 25 of 69


DEJOY:
--We're considering--we're considering--


CARPER:
--I'm asking for a yes or no--


DEJOY:
--We're considering dramatic changes to improve the service to the American people, yes.


CARPER:
Yes or no, will you restore the mail collection and processing capacity that the Postal Service is lost in
recent weeks during your tenure?


DEJOY:
Senator, as I said, I did not direct that, I--direct it. I stopped it. It's insignif--it's not material to
anything that we do, and we're sticking with the--where we're at right now.


CARPER:
Recently, the president was caught red handed when he admitted to not wanting the Postal Service to
have additional resources because he--the--the Postal Service would use these resources to enable
election mail. And when asked about providing necessary relief, the president stated, "If we don't
make a deal," that is a deal with the Congress, "that means they don't get the money," they being the
Postal Service. "That means they don't get universal mail-in voting. They just can't have it." No
wonder we're somewhat skeptical and--and dubious.

My--my understanding is you have had more than a passing acquaintance with this president. My
understanding, you've been a huge supporter ﬁnancially of the president. My understanding is when
you were going to have a convention in Charlotte--in Charlotte, North Carolina, you were heavily
involved in leading the raising of money for that--for that convention. No wonder we're a little bit
skeptical about this,
                  Casewhen we have a president
                       1:20-cv-06516-VM        talking
                                          Document     down
                                                    24-5     the
                                                         Filed   Postal Service
                                                               09/09/20  Page 26and  talking down vote
                                                                                  of 69
by mail.

Another yes or no, and you can expand upon it--expand on the record on this. Yes or no--


DEJOY:
--Senator--


CARPER:
--Will you remain independent of--


DEJOY:
--I'm not here to talk about political--


CARPER:
--The president and this administration and make (INAUDIBLE)--


DEJOY:
--Political matters--


CARPER:
--Decisions that support the American people ﬁrst? Will you? That's services that support the
American people having fast, eﬃcient, and aﬀord--aﬀordable mail service, especially with regard to
mail-in ballots? Will you make--remain independent of this administration?


DEJOY:
Sir--


CARPER:
--That's it. Will you remain independent?


DEJOY:
Yes, I'm--will remain
                  Caseindependent  of this Document
                       1:20-cv-06516-VM    administration.
                                                    24-5 Filed 09/09/20 Page 27 of 69


CARPER:
Thank you very much. Mr. DeJoy, during our call earlier this week, you said that you support
additional cash assistance for the Postal Service. So do we. The Postal Service has, as you know, $15
billion of--roughly cash on hand, and a new billion dollar line of--$10 billion line of credit that comes
with some very troubling conditions dictated by the administration.

The Postal Service has had massive declines in ﬁrst-class mail. We know that. They average 15
percent, 20 percent below last year's ﬁrst-class mail volume. The Postal Service package volume is
higher though than normal, and has sustained it through the pandemic. My guess is those volumes
will come down somewhat after the pandemic. All this is to say the Postal Service's $15 billion cash
balance could quickly disappear, and I believe the post oﬃce needs to approve the both--the Board of
Governor's $15 billion request from earlier this year to cover the loss of--the loss to COVID.

Last yes or no question. Do you support the federal appropriation to the Postal Service to cover its
COVID related losses? Yes or no, do you support the federal appropriations to the Postal Service to
cover its COVID related losses?


DEJOY:
Yes. COVID related losses I do support.


CARPER:
Thank you very much.

Mr.--Mr.--Mr. Postmaster General, my family has had a heavy military involvement throughout our
lives. I'm a vet, the last Vietnam veteran serving in the United States Senate. My--my mother's
youngest brother died in a kamikaze attack in 1944 on his aircraft carrier in the Western Paciﬁc. He
gave his life for this country. My grandmother is a gold star mother. We have--my father's a veteran.
I'm a veteran. We have generation after generation of Americans who have been willing to risk their
lives, lay down their lives, so we will have the right to vote.

We've got a lot of people who are sick and afraid of going out and voting this year because they don't
want to stand in lines and come down with a virus that could take their life. This is a serious matter.
And I just want you to urge
                 Case       with us--urge you
                       1:20-cv-06516-VM       to work
                                          Document    withFiled
                                                    24-5   us, not be apart
                                                                09/09/20    from
                                                                         Page  28us, not return our
                                                                                  of 69
calls, work with us as we attack the need to build the kind of Postal Service that we can all be proud of.
Thanks very much.


DEJOY:
Thank you.


JOHNSON:
Senator Lankford?


LANKFORD:
Chairman, thank you. Mr. DeJoy, thank you for your service. From what I have heard so far today,
apparently the post oﬃce never had any issues, there was never any delays, there was a never any mail
that was late, there were never any ﬁnancial problems, there was never any challenge to mail-in
votings until 65 days ago when you arrived. And then, apparently all chaos has broken out in the post
oﬃce in the last two months, but before that there seem to be no complaint about the post oﬃce ever.

So, I do want to thank you for your service. I want to thank the men and women that are around the
country that do a remarkable job every day, those folks in the unions, those folks that are taking care
of us and getting things out, getting medicine, taking care ﬁrst-class mail, taking care of all those
things.

So, I appreciate your service. I appreciate the fact that you have stepped up to be able to help lead an
organization that desperately needs some help, that Congress has for two decades pounded on
postmasters on why they are not doing reforms and why we haven't found more eﬃciencies.

You've stepped into this role and have taken the--it looks like the work from the inspector general, in
spoke--the work from the regulatory commission and have said let's start implementing some of these
things. And now Congress seems to be shifting from beating up on postmasters for not doing work to
now beating up on you for actually doing the work. So, I do want to say thanks for stepping up and
taking the risk to actually take this on.

So, I--I do want to run through several questions. Some of them have not been addressed yet. There
was a series of stories that came out and trending on social media that you are locking up the post
boxes in BurbankCase
                 to prevent people from voting.
                      1:20-cv-06516-VM  DocumentWere youFiled
                                                  24-5   locking  up thePage
                                                              09/09/20   boxes
                                                                             29inofBurbank
                                                                                    69     to keep
people from voting?


DEJOY:
Senator, the--the stories that I have heard of my--my ability and the places I'm able to get to in the
same day are--is remarkable. So, no, I'm not locking up any--I would have nothing to do with
collection boxes.


LANKFORD:
So, you mentioned earlier that it's been 35,000 of the blue boxes that have been retired over the past
10 years. So, apparently any blue boxes that have been retired over the past 10 years are your
responsibility over the last 65 days. You--you had mentioned before about some of the blue boxes
being retired. Are they still going to be retired between now and the election, or will they be retired in
the future?


DEJOY:
My--my commitment to the committee and the leadership and the American people is we'd stopped.
We have--the day I put the--the statement out, we--we directed everybody to stop on--on--stop
reducing postal hours, stop collect--you know, bringing back collection boxes, stop shutting down
machines. And that--that was basically what we did. So, from now until the election.


LANKFORD:
So, you stopped that--


DEJOY:
--Yes. Go ahead.


LANKFORD:
You stopped that until the election. Will that pick back up after the election? Because one of the issues
that you brought up before is about the sorting machines. Some of the sorting machines are older.
Some of the sorting machines
                 Case         are--are notDocument
                      1:20-cv-06516-VM     needed anymore.  Will
                                                   24-5 Filed    that just
                                                              09/09/20     stop30
                                                                        Page    forever?
                                                                                  of 69 What I'm
trying to ﬁgure out is are we still going to work on trying to build in eﬃciencies in the post oﬃce. This
has been a--this is been an issue for a long time, to try to get us back into balance.


DEJOY:
Senator, right now the--thank you for the opportunity. Right now the law--the legislation is that we
delivered to the 161 address--161 million addresses six days a week. I'm committed to that. I believe
that's the strength of the Postal Service and that we be self-sustaining.

Those are the two pieces of legislation that I am working towards. After the--we are not self-sustained.
We have a $10 billion shortfall and we will continue to have--over the next 10 years we will have a
$245 billion shortfall. So we need to--we need to end our management team and our board need
their--there is a path that we are planning, okay, with the help of some legislation with some cost
impacts, with some new revenue strategies and that will help--help and some pricing freedom from
the PRC we believe we have a plan to do that but one thing that is not in the plan is not doing anything
after the election this ambitious plan because we have $10 billion to bridge and now the plan has not
been ﬁnalized, we have hundreds of initiatives we--we look like.

Like take the Alaska bypass plan discussion, that is an item on the table. There's two--that's an
unfunded mandate. It cost us like $500 million a year and if--if--I'm not saying--what I ask for was all
of the unfunded mandates. That is a way for us to get healthy pay - make pay something for the
unfunded mandates.

If we just throw $25 billion abbess this year and we don't do anything we will be back in two years
then maybe we should change the legislation not make us be self-sustaining because leadership team
and the board that is what our mission is is to be self-sustaining and deliver at a high level of precision
and I am committed to both. I'm committed to both. I think both can be done with a little help from
the--from the Congress and from the postal regulatory (INAUDIBLE).


LANKFORD:
Well, Congress has been unwilling to be able to act on this for a very long time. It has been over a
decade Congress has discussed any kind of reforms in the post oﬃce but it always seems to boil down
to will that change distribution areas that may--may or may not be needed in a state that I live in or
will it change anyCase
                   other1:20-cv-06516-VM
                         post oﬃce structure that I am
                                          Document     familiar
                                                     24-5 Filed with and ifPage
                                                                09/09/20    it changes  my area then I
                                                                                 31 of 69
want to be able to block it so it has been a great challenge.

I have also heard from multiple folks saying the post oﬃce is now so severely cut that they can't meet
the capacity to actually get ballots out and folks in rural areas and folks in urban areas will they be able
to get ballots out. I have seen your letter and that was the same as the letter in 2016 the post oﬃce
sent out saying hey be advised states you need to send things out early that is helpful, thanks for
actually doing that and you shouldn't be criticized for that, you should be encouraged to be able to do
that.

But my question is folks have challenged me and said there's not going to be enough capacity for
elections. Will you have enough capacity again for Christmas and for Mother's Day because my
understanding is Christmas and Mother's Day are the biggest capacity times for ﬁrst-class mail? Do
you have capacity now for Christmas and Mother's Day?


DEJOY:
So we--thank you. We have--yes, we have capacity for Christmas and Mother's Day.


LANKFORD:
I actually went back and looked, last year December--the week of December 16 the post oﬃce
delivered 2.5 billion pieces of ﬁrst-class mail just that one week of December 16 of last year. That is a
pretty remarkable feat to get 2.5 billion pieces of ﬁrst-class mail delivered in one single week. So you
know right now you have enough capacity to be able to handle the elections without slowing it down?


DEJOY:
Yes, sir, and it's more than that. Besides just the capacity the intent, the extra activities that the whole
organization is going to be between our postal union leaders, our board, the executive management
team here we are focused on besides just having the capacity to execute to react to whatever
conditions that exist at that particular point in time up to and including the pandemic which likely will
still be having some impact so I think the American people can feel comfortable that the Postal
Service will deliver on this election.


LANKFORD:
Thank you.       Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 32 of 69


JOHNSON:
Thank you, Senator Lankford. Senator Hassan?


HASSAN:
Well thank you, Mr. Chair. Thank you, Ranking Member Peters, for having this hearing and thank
you, Mr. DeJoy, for your willingness to appear before our committee today. My time is short this
morning and because I have been told you won't be staying for a second round of questions I would
appreciate brief responses.

Mr. DeJoy I sent you a letter last week detailing stories from granite stators about delays in their mail
and I will note a huge spike in calls to my oﬃce since mid-July about the Postal Service and delays.

For so many of our servicemembers, veterans, people who experienced disabilities and rural
Americans their local post oﬃce is their lifeline and I will note that the change in volume you are
seeing doesn't change the need for timely delivery of the essential necessary items that the American
public relies on the post oﬃce four.

For example, one Manchester(SP) couple ﬁlls prescriptions through their VA beneﬁts and they wrote
quote there has been a noticeable slowdown in mail delivery. Mail delays have caused me to ration my
medication. I start cutting back on my dosage to half pills or skipping alternate days to make them
last. Some of my pills are crucial, my cardiac and diabetic meds need to be on a strict protocol. Will
you ensure that any further changes that you make to postal operations do not delay access to
medications and other necessities, yes or no?


DEJOY:
Yes, yes, senator, and I look forward to working with you on legislation to help this type of service not
reach into the future.


HASSAN:
Well, thank you. Now I want to move to elections in again. I am glad for some of the statements and
actions you have taken. We all know how important voting by mail is usually and this year even more
so. Some states are starting
                 Case        to mail out general
                       1:20-cv-06516-VM          election
                                           Document  24-5 ballots on September
                                                           Filed 09/09/20 Page 4,
                                                                               33just two weeks from
                                                                                  of 69
today.

You and the Postal Service general counsel have written letters talk to about this morning about your
plans to deal with election mail. You wrote last week that the Postal Service wrote quote utilize
additional resources and maximize our eﬀorts during the 10 days prior to the election to ensure the
processing and delivery of all election mail within our system. Do the letters that you in the general
counsel have sent to Congress so far contained your full plan for ensuring the processing and delivery
of all election mail or do you have a more detailed operational plan for the additional resources and
eﬀort you alluded to?


DEJOY:
The letter that has been sent to the states from general counsel speaks about you know compliant
mail, mail classiﬁcations and how they--


HASSAN:
Right. Mr. DeJoy, I am just wondering, do you have a detailed plan about how you are going to ensure
the kind of delivery about a Americans count on for a voting by mail? Do you have a more detailed
plan than what is in your letter, yes or no?


DEJOY:
There are detailed--there are detailed processes that we are going through we just and there are going
to be expanded plans to that. We just announced the expanded--Expanded Committee Election
Committee within the operation our board has established one but there are detailed--there are
detailed plans that we go through in every election and with regard to--


HASSAN:
Again, could you share those with Congress and could you share them by Sunday night so we can see
what they are, please?


DEJOY:
I--I don't think I will
                   Case have the complete plan
                          1:20-cv-06516-VM     by Sunday
                                            Document 24-5night,
                                                           Filedwe are justPage
                                                                 09/09/20  putting
                                                                                34 these
                                                                                   of 69 committees
together but I can try and--today is Friday. I--I have to check and we will get back to you.


HASSAN:
All right. We--I would appreciate them by Sunday night if possible by the end of next week as I noted
September for some of the ballots are going to start going out. Last year the Postal Service inspector
general interviewed managers in postal facilities across the country handling elections.

The inspector general found that facilities typically process political mail as ﬁrst-class mail delivering
more than 95 percent of election mail with one to three days for the 2018 midterms. Yes or no, will
you commit to the goal of delivering at least 95 percent of election mail within one to three days this
year the same as the Postal Service did in 2018?


DEJOY:
Yes, ma'am.


HASSAN:
Thank you. Now I want to move on to the issue of the decommissioning of sorting machines. At the
Manchester Processing and Distribution Facility in my state for sorting machines have been taken out
of service. Three of them are just sitting there and I am told that one of them has been dismantled and
sold to a company in Pennsylvania for scrap metal. The Manchester facility only has one other
machine that can do the work of the machine that has been sold for scrap. If that machine fails like it
did yesterday when I was talking to postal workers in my state sorting stops and mail is delayed until
the machine can be ﬁxed.

Although you have suspended the removal of sorting machine for, the removed machines in
Manchester have yet to be brought back in service or replaced and you have said today that it isn't
necessary to do that and there aren't any plans to do that.

In fact I understand that the director of Maintenance Operations Kevin Couch sent an email on
Tuesday directing local maintenance managers not to reconnect machines. Yes or no, is that true?


DEJOY:
I have no idea about
                 Caseback, ma'am. That is--that--those
                       1:20-cv-06516-VM  Document 24-5 maintenance   operations
                                                         Filed 09/09/20 Page 35are still they are
                                                                                of 69
maintenance operations within the districts, this whole process was due to me last week. I'm sure
there's logic behind what it is. I can ﬁnd out about that and will be happy to get--


HASSAN:
--Okay. So--so you already said though, today that it's not necessary. But look, when we have only one
machine that can do a certain kind of sorting in our largest distribution center in the State of New
Hampshire and it breaks and everything has to stop until it gets ﬁxed again, that's not eﬃcient. That
delays delivery. And what I would like to get from you is a plan to make sure that you will commit to
making sure that postal workers can deliver every piece of mail that comes into the distribution center
on the same day it gets in there, which has been the practice in the past.

By refusing to restart or replace these machines, you're really stop sabotaging the Postal Service's
ability to sort mail eﬃciently and you're undermining postal workers commitment to that everyday
delivery. So will you commit to having your team look into this and get back to me in writing about
what the plan is to get at least some of these decommissioned machines back up and running?


DEJOY:
Yes. Well, ﬁrst, senator, I don't agree with the premise, but I will comply with your request.


HASSAN:
Well, thank you. And it would be helpful to get a response by the end of the week. And ﬁnally, I will
just--because I see that I am running out of time, I will ask a question for the record because there are
growing concerns that Postal workers are being retaliated against when they speak to their members
of Congress or to the press about some of the shortages that they are seeing or some of the delays they
are seeing, some of the sabotage and undermining of timely delivery that they are seeing and I want
to make sure that Postal workers who are speaking to protect the interest of the American Public that
they served with such diligence are not retaliated against for doing so. Can I have your commitment
today that they will not be retaliated against for doing so?


DEJOY:
Yes, ma'am.
                 Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 36 of 69
HASSAN:
Thank you and thank you, Mr. Chair.


JOHNSON:
Senator Scott.


SCOTT:
Sure. Thank you, Chairman Johnson, for holding this hearing today. Thank you, Postmaster General
DeJoy for being here. In Florida we've had--we've had vote by Mail for a long time and it's worked
really well and I think the post oﬃce in Florida has done a great job in making sure it's worked. I've
had three elections and every one, it's--they worked--they worked hard to make it happen. Mr. DeJoy,
can you--can you just talk about why you're uniquely qualiﬁed and what background you bring to
being postmaster general as you--and why you were picked by that board of the Postal Service?


DEJOY:
Thank you, Senator. I mean, there's--there's two things you could look at, you know, the two actions,
the big actions that I've taken. I mean, the board will have to speak for their evaluation of me, but I do
have--I have done I think one of the things they like is my experience with large program large
logistical transformations I've done a great--I've done back in the 90s over $3 billion transformation
of the Postal network and we regarding mail transport equipment.

I've done big projects for Boeing, big projects for Disney, big projects for transformation pull (SP)
projects for Verizon.

So that particular, type of experience, I think impressed them and I--my commitment to public
service, I think, you know, impressed them. My--my engagement in community and in the nation.
And when you look at the steps that I've had, I didn't come in here with a team, I didn't bring a
consultant. I worked with the existing management team to create an organization that would look to
move forward and help give us self-help and drive improvements in our service, drive costs out of the
system and--and grow revenues.

And that is something that I've done all my life. I built a big business from nothing and we--people--
you know, there are some accusations that this is not a business, but you have to deliver service and
you have to be sustainable. The operatingDocument
                 Case 1:20-cv-06516-VM   model needs
                                                  24-5toFiled
                                                        cover09/09/20
                                                              its cost. There is of
                                                                        Page 37  no69
                                                                                    other answer to
that than--than that. And we need to take actions to do that and I'm--and I have great experience at
that--at that.

And part of I think why they like me is I have a plan. I have a plan for the success of the Postal Service.
I believe in the--I believe that six day a week delivery is an important aspect to strengthening us. Now,
our--our pieces for delivery are down under three now from years ago six or seven.

Our goal is to get that get that back up. We cover--if you looked on the chart and look and where--what
our reach is on a daily basis, it is impressive and we--we need to drive our cost out of--and this is well
known, this is not (INAUDIBLE) you need to go out--drive our cost out of the network and we're
eﬃcient within our network and get more pieces into error carriers hands. And that's--that's the
success with along with, you know, legislative help. That--that will be the future success for the Postal
Service as we face a new economy.


SCOTT:
So, Mr. DeJoy, and your business--in your business life, did you--were you did you have to perform for
your customer? Did you have to be on time and were you able to do that?


DEJOY:
Sir, our--our contract had 99.98 percent performance metrics on everything we did. Yes. And I think
there's a I think the attitude and the energy is here at the Postal--and the desire is here at the Postal
Service, you know, to do that. I just think that we--we haven't had the alignment and the expectation
of that. And that's something that I bring to the table.


SCOTT:
So are you--I mean, are you personally committed to doing everything you can to make sure the Mail
is delivered on time and people get, whether it's their medicine or their ballot, that they'd get it as
quickly as they can under--with realistic expectations?


DEJOY:
Yes, sir. I am.
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 38 of 69
SCOTT:
So how does it make you feel when you have people out here that make these unsubstantiated claims
that you personally have a goal to slow down the mail so ballots don't get--don't get to election oﬃces
on time, that you want to suppress the vote, that, you know, you personally are interested in damaging
the ability of the post oﬃce to do their job?


DEJOY:
So that does not deter me at all. And you would be--you would be--I am unbelievably proud and
humbled by the number of positive comments I get from employees and management team and the
people from around, you know, from around America on my initiatives. It is--it is really a forced to
believe that we can sit here and do nothing.


SCOTT:
Yeah. Do you--do you feel like you need a massive federal bailout should be able to deliver the mail on
Election Day?


DEJOY:
No. I do not need a massive--I don't need anything to deliver mail on--on election night. But we do
need legislative reform. We do need freedom from the--from the change in the PRC regulation and we
do need to be--we do need to be reimbursed for our cost. When you look at during the COVID--during
the pandemic, we still delivered to 99 percent of the American homes where other business--and
during--with no revenue. With no revenue.

The American Postal worker was out there. This organization continued to perform and it's why we
have such high ratings. Well, our revenues were down. Other organizations would have stopped going
into some of these rural areas and so forth. We--we continued to do what we're supposed to do and at
a signiﬁcant cost impact and I'm coming I'm one to try and get to a sustainable model, but in this--in
this case, we--I believe we deserve some compensation for it.


SCOTT:
One thing I think a lot of us would like to be able to do if we're going to be provide more funding to the
post oﬃce that we ought I'd like to work with you and others to ﬁnd out what are the things that we
ought to do to--toCase
                   make1:20-cv-06516-VM
                         the changes necessary to make
                                         Document  24-5sure  that
                                                         Filed    you canPage
                                                               09/09/20  do your job
                                                                              39 of 69in the future. So I
appreciate any information you could provide that would allow us to do that.

And I just want to thank you for your commitment. I want to thank all the people that work in the post
oﬃce. They work hard. They--so--but I appreciate your background, your commitment to excellence
and I hope you can do the same thing over time at the post oﬃce. Thank you, Chairman Johnson.


JOHNSON:
Thank you, Senator Scott. Senator Rosen.




ROSEN:
Thank you, Chairman Johnson, for holding this meeting here today. And thank you, Mr. DeJoy for
making yourself available. Before I ask some for the questions, I wanted to ask the postmaster general
I'd like to ask you this. We need transparency in the changes you've been making and in everything
you've discussed here today. Will you commit to providing this committee with any and all transcripts
or minutes of all closed, nonpublic Board of Governor meetings from this year by this Sunday? Can
you commit to that, sir?


DEJOY:
No.


ROSEN:
You will not commit to provide minutes of the--


DEJOY:
--I don't know--I don't know--have--I don't have the authority to do some of those things. And that--
that is something that I would need to discuss with counsel and the board's counsel, so I can't commit
to that.


ROSEN:
Well, we'll be discussing that with you, but let's move on. We have limited time.
Before I go with the rest
                  Case    of my questions, Document
                       1:20-cv-06516-VM    I do want to thank
                                                     24-5     the09/09/20
                                                           Filed  dedicated postal
                                                                          Page     workers
                                                                               40 of 69    across this
nation, particularly here in my state of Nevada. I spoke with many of them yesterday, the majority of
them veterans, veterans and their family. They have done years of dedicated service to this country, to
this nation, and they are very concerned.

So, Mr. DeJoy, earlier this year, you've acknowledged you made operational changes to the Postal
Service, removed mail sorting machines. You've had reduction, elimination of overtime and late trips.
In Las Vegas, where we're expecting mail volume to ramp up soon, our postal workers, the ones I
spoke with yesterday, are reporting the removal of sorting machine from our general mail facility,
which is actually right down the street from my house.

As a former programmer and systems analyst, I have a real strong appreciation for the data. So, I want
to talk about the data that you use to create these policies and what you may or may not have analyzed
before you've made these changes. During the pandemic, health oﬃcials have directed older
Americans to stay at home for their own safety. That means, for our seniors in Nevada and across the
country, the Postal Service is the only way that they're going to receive their critical items, life-saving
prescriptions, household supplies, Social Security checks.

For veterans, my colleagues have already mentioned this. It's a lifeline. 80 percent of veterans'
prescriptions are ﬁlled by the United States Postal Service. I have 225,000 veterans in Nevada, many
of them relying on this for their timely delivery of life-saving medications. And a small towns across
Nevada, from the Gabbs, who has a population of 269 people, to Shores, it's a tribal community with
658 people, some of my larger rural communities, it's all they get is the Postal Service.

So, please, could you answer yes or no, eﬀort of time? Before developing and implementing policy
changes since assuming your role this year, did you conduct any speciﬁc analysis on how your changes
would im--impact seniors, yes or no, sir?


DEJOY:
So, ma'am, the policy changes that I--


ROSEN:
--Yes or no, sir?
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 41 of 69
DEJOY:
The policy changes that I embarked upon were--were not the ones that you identiﬁed in your--


ROSEN:
--So, you didn't do any analysis to see how seniors would be impacted. Okay, let's move on.

Did you do an analysis to see how veterans might be impacted, knowing, knowing that so many of
our--actually our postal workers are veterans, we employ so many veterans, that they are getting their
medication and that they rely on, 80 percent? Did you do a speciﬁc analysis to see how veterans would
be impacted?


DEJOY:
The only change that I made, ma'am, was that the trucks leave on time. Theoretically, everyone
should have gotten their mail faster.


ROSEN:
So, you can--can you look me in the eye and all the Nevada veterans in the eye, all the Nevada seniors
in the eye and tell us that you will not continue in the policies in the future that you know that will
harm my seniors, my veterans here in Nevada, and all of our seniors and veterans across this nation?
Can you look us in the eye and commit to being sure that they have on-time delivery?


DEJOY:
Well, I'm--I'm working towards on-time delivery, ma'am. Yes, I can commit to that.


ROSEN:
Thank you. And so, did you do any analysis about the fees if the--if mail is late, the late fees that
people would get when they pay their rent or their car payment for their utility bill if the mail is slow
down, and the impact of the charges and those fees would have on working families? Is there any
analysis about the impact of late delivery by you on that, sir? Yes or no, please.


DEJOY:
The analysis thatCase
                 we did was that, if we move
                      1:20-cv-06516-VM       the mail
                                         Document 24-5on schedule,  that all
                                                         Filed 09/09/20  Pagelate42deliveries
                                                                                    of 69     would've
been improved. That's the analysis.


ROSEN:
Now, obviously that--that isn't the case, so we need to continue with this.


DEJOY:
For--for a variety of reasons, for a variety of reasons.


ROSEN:
So, did you--you know, our deployed service members routinely cast their ballots by mail. Did you
speciﬁcally analyze how your policy changes would impact our service men and women across this
country and across the globe, how your changes would impact them, sir?


DEJOY:
Senator, the--the analysis we did would show that we would improve service to every constituent.


ROSEN:
So, that's great. So, can you provide me by this Sunday--if I understand you correctly, you have
analysis that will show that the issue have improved it, although we are ﬁnding out through thousands
and thousands of contacts to our oﬃce, to our connections, that it has not been the case. So, this is,
frankly, unacceptable and I would like to see the analysis that this was based on to our oﬃces by the
Sunday. Can you commit to that, sir?


DEJOY:
No, ma'am.


ROSEN:
Can you commit to providing it to us at all, sir?


DEJOY:
I can--I will get back
                   Caseto1:20-cv-06516-VM
                          you on that. I would--I would24-5
                                            Document    state--
                                                             Filed 09/09/20 Page 43 of 69


ROSEN:
--You cannot commit to providing--


DEJOY:
--What I--


ROSEN:
--The American people--


DEJOY:
--Yes--


ROSEN:
--The analysis that you used to base your decisions on about their very important medications, their
Social Security checks, and all--all the other things. You won't commit to the American people to be
transparent?


DEJOY:
Senator, I will go back and get the--the truck schedule, the analysis that designed the truck schedule
that I directed the--the--


ROSEN:
--Can you commit to transparency, sir? That's all I'm asking.


DEJOY:
Be very transparent, yes, I do.


ROSEN:
Then that means Case
                that you  would provide us
                      1:20-cv-06516-VM     your analysis.
                                        Document          If you're
                                                  24-5 Filed        transparent,
                                                               09/09/20  Page 44then
                                                                                 of 69ergo that means
you will provide us the data that you used to base these important decisions that impact people's lives.
I want you to look in the camera. There are millions of people watching who are impacted every day
by what you do, and please understand that. And so, I want you to commit to the American people to
transparency and to provide us with the data that has been used to create these decisions.


DEJOY:
Ma'am, I--I do not accept the premise, and I will provide you with the transportation schedule that I
directed the organization to adhere to. Yes, I will do that.


ROSEN:
Well, we appreciate that. I look forward to seeing that. I look forward to having future discussions with
you. Thank you. My time is up.


JOHNSON:
Is Senator Paul available?


PAUL:
Yes. Do you have me?


JOHNSON:
Senator Paul, yeah, we can hear you.


PAUL:
All right. Thank you, Mr. DeJoy, for your testimony. And thank you for taking what sounds like an
often thankless job full of partisan rancor. And thanks for bringing your business acumen to
something that really, probably from my opinion, is almost an impossible problem short of legislative
reform. And even with legislative reform, you know, I--I see it as a--almost an impossibility, how we'd
actually balance the annual, you know, operating losses where you weren't running a lost every year.
$8 billion to $9 billion a year is an enormous loss.
And I've been of the
                 Caseopinion basically we Document
                      1:20-cv-06516-VM    shouldn't 24-5
                                                    give you  any
                                                          Filed   more money
                                                                09/09/20 Page unless
                                                                              45 of 69it's attached to
reform. That's the only leverage we have. When the post oﬃce becomes desperate for money, we
should attach things they don't want to necessarily do; less employees. We started that a few years
ago. We've got to do more of it. The mail keeps dropping. You've got to have less employees. That's
where your legacy costs are too. Over time, you'll catch up on that, but we've got to go to less
employees over time.

We also need to look at the easiest way to continue to personalize service to each--each person
individually at their house would be to do it less frequently. And frankly, people who live 20 miles
down a shell road, if we told them they were going to get it twice a week versus six times a week, I
think we'd actually live with this. I--I grew up in a town of 13,000 people. I still live in a small town. I
really think people could--could live with that.

But people should be told of the--the problem will continue to run massive deﬁcits not just in the post
oﬃce, but throughout government, and that really we shouldn't pass money out like it's candy. We
should send it attached to speciﬁc reforms.

Could you list some of the legal impediments you have? You're a businessman. If you came in as a
venture capitalist and a venture capitalist group took over the post oﬃce and named you CEO, what
would you do that you're unable to do because it's a government entity now? What are the
governmental or legal restraints that prevent you from actually ﬁxing the $8 billion to $9 billion
annual loss the post oﬃce has?


DEJOY:
Well, thank you, Senator, for the opportunity to address that. I'm a little bit more optimistic than you
in terms of our ability to meet--you know, at least to a--a close point of--of break--break--breakeven.
Number--number one, the legislative reform that I would ask is what I said--said in my written
testimony and opening speak--opening remarks on integration of medic--of Medicaid in our reform
pent--pension reform.

I would like to be kind of liberated on pricing from the--it's a very, very competitive market out there
now. I would like more pricing freedom. It would drive--that would--that would help us.

I would like some of our unfunded mandates address with and then within the organization I would be
able without as much fanfare to do a simple thing like say adhere to our schedules, right and adhere to
our schedules that will--will
                 Case         improve performance
                       1:20-cv-06516-VM   Documentand
                                                   24-5transition  there--there
                                                          Filed 09/09/20        should
                                                                          Page 46 of 69be--there would
be an issue but you know and we are seeing that recover right now and once we get mail--the mail and
packages moving at 97 percent with trucks that are moving at 97 percent on time and were driving
cost out of the system by doing that that is what I would do in--in my own business and in my own
business I would (INAUDIBLE) new business--new business revenue generating ideas which we have
here and will drive billions of dollars of contribution to the cost to serve the American people so we
have--we--we have in the beginning having a plan I'm an optimist about trying to pull this oﬀ.


PAUL:
I won't ask you your opinion on going from six days to ﬁve days because that is really the job of
Congress but this estimate say 1 billion, $1.5 billion and I think at the very least you have to do it, that
could be a one sentence bill that saves $1.5 billion over there and puts us on a better footing I think
you could go further and instead of assessing people more of a postal charge 20 miles down a dirt road
have less frequent delivery.

And I think that alone would be tolerable and it would still have personal service but it would be less
frequent and I think you could make up for a large amount of your shortfall if you went actually below
ﬁve days for some very rural areas.

I mean it's being contested or its been said that some of your competitors who use the post oﬃce for
the last mile delivery and we don't charge them an adequate amount they are sort of using the post
oﬃce to subsidize last mile delivery. Is that a problem, do we charge your competitors enough when
they get a package shipped to an area and then they use the post oﬃce for the last mile? Is that a
competitive advantage? Do you think that's a problem? Should we do anything to ﬁx that?


DEJOY:
Senator--senator if I may when I ﬁrst came here coming--when I ﬁrst got this assignment that was an
obvious thing to me you know cut--cut back to ﬁve days or four days or whatever and as I have worked
through the process and researched and studied the organization I think the six-day delivery, the
connection that the postal letter carrier has with the American people and gives us this highly trusted
brand and where--where the economy is going in the future and I think that is probably our biggest
strength to capitalize on.
We talk about $1.5 billion
                Case       to take a day away
                      1:20-cv-06516-VM        I am sitting
                                          Document  24-5 here
                                                           Filed on a transportation
                                                                 09/09/20  Page 47 ofschedule
                                                                                      69      change
that could get us to billion dollars or $3 billion right, and improve service and improve the connection
to the American people. So there are lots of--


PAUL:
I will believe that when I see it. I don't doubt you but I do doubt government and the post oﬃce history
so what about the last mile delivery by your competitors? Are we getting a market rate from them?


DEJOY:
We--we are--we are--we are studying it--it so I don't believe my general view again I have been here
60 days and I have looked at that there--there are--we make broad-based deals across the whole
country that deal with average--with average rates.

There--there are areas that we could push them up and we are studying that. It is--I don't believe that
it on the surface it is not the--it is reasonable business gaps that may exist is how I would describe it.


PAUL:
All right. Well, thanks for trying to ﬁx sort of perhaps unﬁxable problem and hang in there and just the
partisan barbs hopefully they will be portrayed for what they are, partisan barbs that really are trying
to ﬁx anything but they are just doing electoral politics by way of attacking you so I apologize for that
from my colleagues across the aisle and wish you the best. Thanks.


DEJOY:
Thank you, senator.


JOHNSON:
Thank you, Senator Paul. Senator Romney, are you there?


ROMNEY:
Yes, I am. Can you hear me, Mr. Chairman?


JOHNSON:
Loud and clear. Go ahead.
                 Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 48 of 69


ROMNEY:
Good. Thank you. Look, I want to begin my expressing my appreciation to the thousands upon
thousands of letter carriers and I also want to note as well that the postal workers have made our vote
by mail system and use a reliable and very successful system I think for the entire nation.

Mr. DeJoy, assuming as I do that you have been truthful in your testimony today I--I can imagine how
frustrating it is to be accused of political motives in your management responsibility. At the same time
of course you can clearly understand that there have been pretty good reasons for people to think that
you or your colleagues are purposefully acting to suppress voting or that you are going to purposely
prevent ballots from being counted and any surprise such concerns has to be tempered by the fact that
the president has made repeated claims that mail in voting will be fraudulent that he doesn't want to
give more money to the post oﬃce because without more money you can't have universal mail in
voting but saying--putting that aside let me--let me know that a great deal has been made of the fact
that you contributed to President Trump's campaign.

I would know that you also generously contributed to my campaign. So some people would say that
you have contributed to both sides. Let me turn and note--let me--let me note that like others today I
state the obvious when I say the reliable valid voting is essential to democracy here and of course to
the places around the world and particularly with COVID still raging the mail is essential to our voting
system and therefore to democracy.

Can--can do you have a high degree of conﬁdence that virtually all of the balance that will be mailed
let's say seven days before an election would actually be able to be received and counted? If people
vote within seven days of an election are they--are they highly conﬁdent, are you highly conﬁdent that
those ballots would then be received?


DEJOY:
Extremely highly conﬁdence. We will scour every--every plan each night leading up to election day.
We are very, very conﬁdent.


ROMNEY:
I very much appreciate that. That is a commitment.
                Case 1:20-cv-06516-VM              I hopeFiled
                                          Document 24-5   the American  people
                                                               09/09/20 Page 49as
                                                                                of I69
                                                                                     see news reports
of this hearing and of others that are going to come to the house will underscore the fact that if they
get their ballots in at least seven days before an election and probably even closer to the election on
that but that the person who is running the post oﬃce is saying he is highly conﬁdent those ballots will
be received by the various clerks and they timely way. That is key to us.

On a separate topic you mentioned that there are delays in the system and that is of course to be
expected are they are--are there greater delays in certain areas than others? So for instance are delays
greater in rural areas than they are in the rest of the country?


DEJOY:
Senator, with this I think more urban areas with coronavirus the intimidation of the coronavirus which
scares our work--our employee, employee availability averages dropped across the nation about four--
for about 4 percent but when you can go into some of these what I would say hotspots Philadelphia,
Detroit they are as much as 20, 25--25 percent and we have routes, like Philadelphia has 750 routes
and we have days where we are short 200--200 carriers and this can go on for a while so that is where
that is not the only contribution but that is when--when--when the American people see two, three
days that they haven't seen their carrier that is an issue and I would say this, I think there is at least 20
of those around dissenting level of consequence around the country.


ROMNEY:
So you, thank you. I--I will just end by saying like a number of my colleagues who have already
expressed this at this point I would very much look forward to seeing and I am not talking about by
Sunday I just mean at some point seeing a plan developed by someone of your expertise and logistics
for how we can get the post oﬃce to be more economically managed but at the same time maintain a
level of service which is essential for a functioning economy and that is a real challenge but as
someone who has done what you have done throughout your career.

I--I expect you to be up to the task and like Senator Paul I am anxious for there to be a recognition on
the part of Congress that for us to demand certain service levels may require us to make legislative
changes.

So please--please feel welcome in our committee or in the house and for--for letting us go what we
need to do and to make sure that you can do the job we have ask you to do. Thank you postmaster
DeJoy. I appreciate your
                 Case    service.
                      1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 50 of 69


DEJOY:
Thank you, sir.


JOHNSON:
Thanks, Senator Romney. Senator Enzi?


ENZI:
We appreciate you, Chairman Johnson, for holding this hearing and I especially appreciate that
postmaster general coming to this hearing knowing what kind of a target he will be. It's got to be really
diﬃcult only to be in oﬃce 60 days and being expected to solve all of the problems of this Postal
Service. It's been a crisis for many years.

Senator Collins used to head this committee but it wasn't called Homeland Security. It was
government aﬀairs and she has worked on the post oﬃce all of that time and has a pretty good bill that
she's worked on with Senator Feinstein that I hope people will take a look at. I'm not sure that
anything could be done in a bipartisan way, particularly if one of the participants, Susan Collins, is up
for election because that might help her in her campaign.

But she's been dedicated to this. It isn't a new idea that she had, it's something that she's been working
on and it has a lot of good ideas in it. I feel I really appreciate postal workers. In Wyoming particularly,
they are doing an outstanding job in spite of all of the diﬃculties of the pandemic. My father in law
was a postal worker and he was--before the mail sorting machines and he was pleased that he was able
to memorize all the zip codes in Sheridan--in the Sheridan area and handled the sorting.

Of course, now local mail isn't postmarked locally. These are problems--I--I didn't realize that you
personally deliver everything from it that you personally ﬁx that sorting machines. That's all news to
me. And detailed analysis--how much detailed analysis can you do in 60 days, particularly, as I
suspect that maybe people aren't wanting to share information with you? I hope that those postal
workers out there that are dedicated will actually do something to help out on it.

And of course, you've been accused picking on veterans and picking on seniors and I have to admit
that I have felt picked on not by you, but by the Postal Service recently. And I was glad to hear your
expected explanation
                Case that you're having some
                      1:20-cv-06516-VM       diﬃculty
                                         Document 24-5 with people
                                                        Filed       to deliver
                                                              09/09/20  Page 51theofmail
                                                                                     69 in light of the
pandemic. I don't think a lot of people understand that. I didn't understand that.

But I know that we had a package that we were expecting that was being traced and we paid extra to
have it traced and we know it sat in the DC post oﬃce for 11 days before it was delivered to us. There
have been days that our mail wasn't picked up. So I'm glad to know that the reason behind that and to
ﬁnd out this is the big surprise, it wasn't you. I thought you caused all of that.

Mail sorting machines. In Wyoming, I don't think we sort any mail in Wyoming anymore. All those got
moved to other centers and I thought it was being done pretty eﬃciently in Wyoming. And what I also
learned was when you move a sorting center under the union requirements, if the people don't want to
move, they don't have to move and they still get paid. That's not going to save any money.

I've asked for the analysis on some of these changes that have drastically aﬀected Wyoming. And
which of course were not done under you. It was done under previous administrations. And I know
that they want to save money, but they've got to do some analysis that will actually save money.

You used to be able to put money in a collection box--put an envelope in a collection box for local
delivery and they got it the next day. Now, you put it in my community for local delivery, it goes to
Denver ﬁrst, it gets a shortage, and comes back to Gillette. Sometimes postmarked in Denver. That's
not good management. And--and as an accountant, I know that postmarks make a diﬀerence. So I'm--
I'm concerned. I have a lot of concerns.

And I'm only pointing these out because I know that you've only had 60 days to work on them and
your plate was already full. But I'm trying to ﬁll it a little bit more and I began to appreciate that you're
willing to--willing to take on this--I guess you'd have to call it an adventure, not a job because it would
be too tough as a job. But knowing you made some sacriﬁces to get to this.

I hope that you will take a look at the urban areas. You've been picked on in the rural areas for a long
time, but we have some really eﬃcient people out here that are dealing with long distances and doing
it very well. But when I go to my post oﬃce in DC, I ﬁnd that there's only one person working at the
counter and if the person that comes up to the counter needs a box to mail it in, the boxes are not out
where people can actually get them. So the person behind the counter has to leave and go get a box.
And when they bring the box back, it still has to be sealed and addressed and they don't move them
over to the side to see if they can wait on the next customer. Everybody waits at social distancing.
I've been to the post
                  Caseoﬃce before during my
                       1:20-cv-06516-VM     lunch hour
                                         Document  24-5 and  found
                                                         Filed     that the
                                                               09/09/20     postal
                                                                         Page 52 ofworkers
                                                                                    69     decided
that was their lunch hour as well. No business let's their employees sit down and eat in front of
customers during--during their lunch hour. Well, enough of my--I guessed trying to--trying to defend
you here, but (INAUDIBLE)--


DEJOY:
--Senator, thank you. Senator, if I may, the--the--thank you for that--the support. But if I may, the day
I take the seat, as with any organization, the day you become CEO, you're responsible for everything
that goes on Around you and I have big enough shoulders to deal with that. But what--but more
important about what you said in the beginning about legislation, you know, not--not moving, we the
organization needs to and this board, we will move forward. We have to. Because without legislation,
without any assistance, we will run out of money.

And 9 months, 12--we talk--we talk about a 633,000 person organization and 9 months' worth of
cash and everybody thinks we're okay. That's outrageous thinking. And so we need to--sweep will--
and that's kind of the diﬀerence. We are moved--as I said in my opening remarks, the Board of
Governors. We will do what we need to do to stay, you know, to meet our operating objectives and that
gets too self-sustaining, you know, manner. So thank you.


ENZI:
I appreciate your willingness to be here and I hope that you will take a look at the Collins-Feinstein bill
and give us some analysis on that. And I recognize that you have to rely on postmasters across the
United States of doing their job to manage their own business. So thank you--thank you for taking this
job.


DEJOY:
Thank you. Thank you.


JOHNSON:
Thanks--thank you, Senator Enzi. Senator Hawley.


HAWLEY:
Thank you, Mr. Chairman.  Thank you, Mr.
                Case 1:20-cv-06516-VM    DeJoy, for
                                      Document      being
                                                 24-5      here.
                                                       Filed     Let mePage
                                                             09/09/20   see if
                                                                            53I of
                                                                                can69ask a few
questions to get started that will maybe help clear out some of this misinformation that we have heard
repeated over and over and over again in the media and some of it echoed today. Just to be clear, will
USPS have enough cash on hand to support operating expenses through the number November
election?


DEJOY:
Yes, sir.


HAWLEY:
Has the Postal Service seen an increase, actually, and total operating revenues in the most recent
recently reported quarter relative to last year?


DEJOY:
Yes, sir. Small, but yes.


HAWLEY:
Has the Postal Service seen Its overall cash on hand position increase since the start of the pandemic
in March to a level of approximately $15 billion, is that right?


DEJOY:
Somewhere between $14 and $15 billion. Yes.


HAWLEY:
So if I understood your testimony correctly today, what I've heard you say and what also what I've
read in your written testimony, your--your testimony to us is that the Postal Service has the
wherewithal, it has the resources, it has what it needs in order to deliver the mail safely and on time
through the November election, just to be clear about that. Is that right?


DEJOY:
So yes--yes, Senator.
                 CaseTwo  separate things.Document
                      1:20-cv-06516-VM     They'll deliver on the
                                                    24-5 Filed    electionPage
                                                                09/09/20   and cash
                                                                               54 of to
                                                                                      69operate the
business in the future are two separate things. But yes, we have plenty of cash to operate for the
election.


HAWLEY:
Yeah. No, just on that second point, since you bring it up, with your estimate of the--of the additional
assistance that you require as we look forward to the future, past November and into the months and
years to come?


DEJOY:
I think we have--so A, the biggest thing we need is legislative reform and free--the PRC to decide. But
I estimated about $10 billion. We estimate about $10 billion cost on COVID expense side and what I
would like to see is it the note that we have negotiating with Treasury be used to have--get long term
ﬁnance--




DEJOY:
(INAUDIBLE) buy new vehicles.


HAWLEY:
Can I just ask you about that since you bring up the note from Treasury? So, the CARES Act authorized
$10 billion in--and borrowing authority, I understand, that--that you reached. USPS and the Treasury
Department came to an agreement late last month in principle over what that would be--what that
would look like. Can you give us a sense of--of when this $10 billion that was authorized--it's a loan,
when this is likely to be made available to you, what you see its utility as? Just give us an update on
where that stands.


DEJOY:
So, we have--we have a--a--terms of agreement. And all we would need to do is, when we request it,
get a ﬁnal document on it. But the terms have been agreed. I mean, the issue here with borrowing
money is you need to know how you're going to pay it back. And, you know, at this particular point,
you know, we--we--we're evaluating that. But it is available to us pretty quickly.
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 55 of 69
HAWLEY:
And--and what do you anticipate using it for in the near term, assuming that you do avail yourselves of
it?


DEJOY:
There's--there's--there's a pretty speciﬁc limitation. I cannot use it for capital but I can use it to cover
operating costs that are closely associated with COVID. And we can identify that pretty easily.


HAWLEY:
Now, you said just a second ago when we ﬁrst--when you ﬁrst introduced the topic of the loan, you
said that you would--you would like additional authority to--to perhaps use the loan toward vehicles or
as collateral for vehicles. Can you say more about that?


DEJOY:
Yeah. So, we have--as you probably know, we have many 30-year-old vehicles, that are--we're
desperately in need of new vehicles. The loan is not for capital. I would like to see the term extended
and used as a capital type equipment loan to buy vehicles and other types of--of modernization eﬀorts
that we have, but longer term than ﬁve years.


HAWLEY:
Very good. And so, what you would--that is part of the sort of the legislative--additional legislative
reforms or authorizations you seek. Am I understanding you correctly?


DEJOY:
Yes, sir. And--


HAWLEY:
--Got it. Go ahead--


DEJOY:
--They're already been passed in--in a committee a couple of years ago, what we're looking for.
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 56 of 69
HAWLEY:
Right. Understood. Let's come back to some of the reforms that you have recently implemented. To
what degree or any of the changes that you implemented over the summer in response to the OIG's
recent ﬁndings?


DEJOY:
I consider the OIG's recent ﬁndings--as we were doing our own--my own--our own analytics, I thought
they were for a new--somebody new coming in. I thought they were a remarkable gift in terms of just
laying out--there's two things with that. The system was out of balance. The system--the
transportation system, 40,000 trucks a day were running.

Once you get below--you know, below 90 percent, you can depend on anything, right? And so, that
was--and then there was a cost gift. So, both things--when I came in here looking where the--where
the organization was headed ﬁnancially and what was the--what was the thing I could balance or--we
could balance around, that transport--getting that transportation network aligned, which we will do,
and--and saving a--you know, a--a--a billion, billion and a half, to $2 billion, which we--we can reach
for, was a--a Christmas present. I was elated.


HAWLEY:
Very good. Let me just ask you here--I see my time is almost expired, but let me just ask you in
conclusion, I mean, as you probably know, my home State of Missouri, we have a very signiﬁcant
percentage of our population in rural areas. It's the part of the state that I'm from, where I grew up.
It's--it is absolutely vital to me that any Postal Service reform going forward continue to preserve that
network of rural delivery service, that it--it preserves the existing delivery and the--and post oﬃce box
services that are available throughout rural Missouri.

So, can I just ask you, are you committed to protecting rural delivery and rural post oﬃces in--for
people like the--the folks I represent in Missouri and around the country?


DEJOY:
Sir, we have an unbelievable asset in our letter carriers reaching every American each day. And I
commit to trying--trying to strengthen that relationship across the country.
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 57 of 69
HAWLEY:
Very good. Thank you very much. Thank you, Mr. DeJoy. Thank you, Mr. Chairman.


JOHNSON:
Thank you, Senator Hawley. Before I go to Senator Sinema, based on one of the questions and your
response from Senator Hawley, you talked about the trans per se--transportation system just being out
of sync.

In your written testimony, I just want to make sure that we're talking about the same thing here, you
said you're on time trips went from 35,000 per day to 39,000 per day, which means on, you know,
scheduled time of 89 percent improved to 97 percent. So, is that what you're talking about, your
trucks actually leaving on time to get on their routes? And has that--has that been part of the
disruption as well, is if--if the letters aren't getting to those trucks on time, they may be left behind for
next days delivery? Can--can you just expand--


DEJOY:
--Yes. So--


JOHNSON:
--You know, just explain that and clarify that a little better?


DEJOY:
Yeah. So, there--inside the plants, there's a production schedule for mail that would meet--that--that's
set up to meet a dispatch schedule for trucks that gets tied to a destination sender for, let's just say,
keep it simple, go right to the delivery units, where carriers go out in the morning and carriers then
could come back at--at night.

Well, this whole thing is an aligned schedule in theory, on--on--on paper. And we--there's lots of
imbalances that we've--that--that we're ﬁnding as we went--as we went through this process. But the
big thing to try and get everything aligned around is that transportation schedule. And now we have
taken that up. And all that mail that was going--all--that was on that truck was also late mail, right?
Now we have advanced the mail. We--just some of the mail that--coming oﬀ the process lines, we--
we--we--we did a--we
                Case found these imbalances
                     1:20-cv-06516-VM       and we
                                       Document    didFiled
                                                24-5   a--not as greatPage
                                                            09/09/20   of a job as69
                                                                             58 of we should in
recovering for it. But we will. We've seen improvements right now.

Once that comes together, mail will be moving around the country at 90--97 percent on--you know,
on--on--on time. And I'm very, very excited and committed to trying to do that. And that, again,
enables us to balance the front end and the back--and the delivery end of--of the system and saves us
all that money that you saw in the--in the audit report. And it's--it's in--in billions, not in millions.


JOHNSON:
So--so--so as a former manufacturer, I realized if you don't have a good press--process, you don't have
a good product. So, you came in and you identiﬁed some real process breakdowns. In a very short
period of time, you made a pretty dramatic improvement in terms of on time dispatch level, in terms
of the transportation system.

Now, you obviously have COVID, which is aﬀecting our entire economy, and obviously it aﬀects the
postal system as well. So, you know, basically what I'm hearing out of your testimony is the delivery
delays are primarily being caused by the issues related to COVID, but the changes you made in terms
of process, certainly in theory, if--if it hadn't already improved it already, is certainly going to set you
up for--for improvement and cost reductions and cost savings in the future.


DEJOY:
Yeah, it--it--so, I will--I--I--a substantial portion of our delays are re--related to COVID. I will--I won't
go as far as to not say that--we--we had maybe a 4 percent or 5 percent hit on our--on our service level
for delayed--all sorts of mail, marketing mail, everything, because it got stuck on--on a dock. And
we're--we're drastically bringing that down. And once that is aligned, we should have a smooth, you
know, running system at a, you know, much more high-performance, you know, rate.


JOHNSON:
Okay. So, some restructuring is due to the change, but, again, those changes are--


DEJOY:
--Yes--
                 Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 59 of 69
JOHNSON:
--Necessary to drive cost savings and improvement in the future.


DEJOY:
This--this is very doable, sir. FedEx and UPS do it.


JOHNSON:
Okay, great. Senator Sinema?


SINEMA:
Thank you, Chairman, for holding this important hearing. And I want to thank Postmaster General
DeJoy for joining us today. The U.S. Postal Service has always been a critical lifeline for communities
across Arizona and the entire nation. And during this pandemic, it's even more true.

Over the past week, my oﬃce has heard from over 18,000 Arizonans about the importance of the
Postal Service. Arizonans want to ensure the Postal Service will continue to deliver prescription drugs,
assist small businesses, and support the right to vote. Arizona has led the way on safe and secure mail-
in voting for years, and Postal Service must act to support our upcoming election, especially since we
will see increases in vote by mail due to the pandemic.

But our hearing today shouldn't just be about election mail. My constituents have also shared stories
about prescriptions that took so long to arrive they worry whether the medication is spoiled. Others
are concerned their small business will go under without reliable Postal Service, or that rent checks
and bill payments now take a week longer to reach their destination than just a few months ago.

So, Mr. DeJoy, I'm pleased that you heeded requests from me and my colleagues to answer questions
about the operational services the Postal Service is making. It's critical that you and your team
demonstrated commitment to protecting the ability of customers to get the service they rely on every
day and successfully communicating with Congress, stakeholders and election oﬃcials is a big part of
that eﬀort.

So for my ﬁrst question in Arizona we expect 85 percent, 90 percent of the electorate to vote by mail
this general election. That is approximately 2.4 million ballots moving through the postal network in
Arizona in the weeks
                 Casebefore the election. Giving
                      1:20-cv-06516-VM           that
                                          Document    signiﬁcant
                                                    24-5         volume,Page
                                                          Filed 09/09/20 unexpected
                                                                             60 of 69challenges will
certainly arise and adjustments will need to be made.

I have been working closely with the Arizona Secretary of State's oﬃce to ensure that they and other
local election oﬃcials get their questions answered regarding mail issues so that we can have fair
elections and I am going to continued to share the full range of questions that my oﬃce receives with
you and your team and of course their top concern is the timely delivery of ballots. So will local postal
managers be authorized to make decisions and have postal employees make extra trips or late trips,
work overtime in order to deliver ballots to ensure that plants and post oﬃces don't fall behind in
processing election mail?


DEJOY:
Yes, ma'am. Eﬀective October 1, we will have redundant resources and liberal--liberalization and
aggressive eﬀorts to make sure everything is moving and ﬂowing timely.


SINEMA:
I appreciate that. Could you tell me what steps your oﬃce is taking to communicate this policy to
postal managers, election oﬃcials, stakeholders and to the public in Arizona so everyone feels
conﬁdent it citizens have their access to voting by mail?


DEJOY:
Yes, ma'am and--and--in general, we I think we started that in February we have reached out and we
have had over 50,000--50,000 contacts with election oﬃcials around the country.

As you know we have sent a number of letters, we--we--we are making videos that will go online with
the union leadership and myself to communicate out our commitment you know to this and we
continue to work with the state boards and our board we decided to put together a--a bipartisan
committee on the board to kind of oversee over you know everything that we are going to be doing.

So we are emphasizing and in fact I think in September we are going to send a letter to every American
with what our process is going out to every American citizen so I think we--I--I feel good and I
appreciate the question and I feel good about what the whole organization from the board of directors
down to our letter carriers in plant personnel we are very, very proud of what we are doing and we are
going to deliver for the American people.
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 61 of 69
SINEMA:
Thank you for that. I appreciate it. Postal processing plans are the critical piece to ensure that every
day mail arrives in a timely fashion and all of the votes are counted and so we want to make sure that
those processing plant operations are remain smooth and eﬃcient.

Earlier this week in your announcement you said you would not close in the postal processing facilities
before the election but I don't think you speciﬁcally ruled out consolidations at processing plants. So
my question is--is the Postal Service planning to modify or reduce capacity at any postal processing
facilities before the election and if so what speciﬁc steps are you taking to ensure that the Postal
Service can continue to meet service standards for both election and regular mail in the communities
served by those facilities?


DEJOY:
Senator, I promise you we are not making any changes until after the election.


SINEMA:
I appreciate that. That was a very concise and direct answer. I love it. As you know I recently wrote to
you regarding the cherry bill(SP) processing plant in Tucson. It is very important to mail service in that
community and throughout Arizona. If the Postal Service considers consolidations or closures of
processing facilities in the future would you require new area mail processing studies for any impacted
facility or other similar analysis before moving forward with a consolidation or closure?


DEJOY:
Thank--thank you, senator. There was and I'm not totally familiar with it but there is a whole process a
pretty detailed process that we need to go through before we close a facility and I would be we--we will
take that down if that facility ever gets on that I will make sure we reach out to you in advance and let
you know but there is a whole public awareness process, a detailed analysis as to how the mail is going
to be processed. It's--it's not an easy thing to do so we--we have it marked down and we will keep you
posted if that ever gets on our list--interested locations.


SINEMA:
I appreciate that.Case
                  Just for your awareness the
                        1:20-cv-06516-VM      original
                                          Document     (INAUDIBLE)
                                                    24-5              for cherry
                                                           Filed 09/09/20        billofwas
                                                                           Page 62      69 done in 2011
and as you are probably aware we have had very signiﬁcant population growth throughout Arizona
since then. So we want to make sure that decisions are made with up to date data so I will follow up
with you soon about this topic because this is very important for Arizona and it is very important for
Southern Arizona in particular.

Mr. Chairman--go ahead. Go ahead, Mr. DeJoy.


DEJOY:
I just say I look forward to speaking to you about it.


SINEMA:
Thank you. I know my time is almost done the last thing I will just say is when you next consider
operational changes I would ask you to take into account that negative customer experiences that
folks have shared with us like spoiled medicine or missing rent checks we have been getting more
complaints about service getting worse since some of these most recent changes. We ask that you
would take into account these negative customer experiences when making decisions in the future
and my team is happy to share some of those direct experiences with you.


DEJOY:
Thank you for your guidance, ma'am. Appreciate it.


SINEMA:
Thank you so much for being with us today and, Mr. Chairman, thank you for this opportunity, and I
yield back.


JOHNSON:
Well thank you, Senator Sinema. Well let me just to again thank you, Mr. Postmaster General, for
appearing here on pretty short notice and subjecting yourself to this hearing process.

Just two quick summarize a few things we heard today you know obviously the postal system is every
bit as aﬀected by COVID-19 as the rest of this nation has been economically devastating so I think for
anybody to assume that
               Case    you know serviceDocument
                     1:20-cv-06516-VM  would maintain its high
                                                24-5 Filed     level of
                                                           09/09/20     standards
                                                                      Page  63 of 69when we are in
the midst of a pandemic I think is quite unrealistic.

As you have stated I think the operational changes that you implemented are designed for long-term
improvement but they have created some disruptions as well so but again coming from a
manufacturing background I realize you have to have a good process, things have to run on time and
you recognize that as well so again I am highly supportive of those eﬀorts. I think that you should be
commended not condemned.

As I stated there is no doubt there have been some unusual delays. COVID some operational changes
but as I check with our constituents serving folks what they are also ﬁnding is the high volume of calls
concerning postal complaints the vast majority seem very highly scripted like this could be a very well
organized eﬀort which doesn't surprise me in the slightest.

There are fundraising emails from Senate candidates and Senate in the Democrats Senatorial
Committee dating back as far as April complaining about the postal issues so I have no doubt the
Democrats are ginning this--these issues and these problems up into something that is not a very false
narrative as I said designed to extract a--a political advantage and you know Mr. Postmaster General I
am just very sorry that you are on the targeting end of this political hit piece.

I think it is very unfortunate, it is very tragic. This is as somebody else pointed out this was part of the
problem why we have not had postal reform is how people will take advantage of it and again the
expectations I appreciated Senator Enzi's very common sense statement of a number of diﬀerent
facts.

You have only been on the job 60 days, you've got a great background. I truly appreciate your
willingness to serve this role. As you heard from the committee we truly appreciate the hard work of
the men and women of the U.S. Postal Service doing a good job delivering our mail but we need
reforms moving forward so we might have an opportunity here.

They are--there may be another COVID relief package. It probably will include something for postal
so if there's going to be dollars allocated what I am certainly asking you for is the information and the
data and the suggestions for true reforms.

I think that is what has always been lacking because I have been in this position in terms of postal
reform it is always a taxpayer bailout absent of the types of reforms that we also need to also make
legislatively so I really look for your guidance,
                    Case 1:20-cv-06516-VM         I look24-5
                                             Document    for your
                                                              Fileddata, it's another
                                                                    09/09/20          real
                                                                                Page 64 of shortcoming
                                                                                           69          from
my dealing with the U.S. Postal Service here we just don't get the data that we really need to enact
eﬀective legislation. I would act actually enact eﬀective legislation that is going to require cooperation
with--with you and the postal workers so again thank--thank you for your service, thank you for
stepping in this role.

I apologize for the fact that you have become a target in a political hit job. It is very unfortunate but
with that--


CARPER:
Mr. Chairman--Mr. Chairman?


JOHNSON:
Yes, certainly.


CARPER:
Would you yield to me for a minute or two please?


JOHNSON:
Absolutely.


CARPER:
Thanks--thanks so much. As you may recall, Mr. Chairman, one of our colleagues the late Tom
Coburn and I worked for years on major changes in the Postal Service, real reforms and we've done
that.

We've developed bipartisan consensus around that and we can do that again. Among the things that
we've heard here today, there's an interest in Medicare integration. I think we ought to look at that.
There's an acknowledgement that there needs to be major investment get the ﬂeet, the postal ﬂeet.
The average age of the ﬂeet of--of postal vehicles is 27 years old. There are investments that need to
be made for additional, modern package processing equipment in distribution centers across the
country.
And there's--I think there's
                  Case       the ability to come
                       1:20-cv-06516-VM          up with
                                             Document    a bipartisan
                                                      24-5            consensus
                                                            Filed 09/09/20 Page on
                                                                                65 how
                                                                                   of 69 to help the
Postal Service not just get through a pandemic, but be relevant and eﬃcient and vibrant in the years to
come. The--the secret to a vibrant democracy, the two Cs. Communicate and compromise.

And our--with all due respect to our postmaster general, I'm--I'm pretty good at bipartisan top line. I
reached out to you when you were just initially selected by the--the Postal Board of Governors. And
then later on, I tried to reach you again and again for weeks and couldn't even get a call back and I
wasn't the only one. You've got to be willing to communicate. You've got to be willing to
communicate.

There are some people in the administration who--who do a great job at that. Bob Lighthizer, a trade
representative is one. Mnuchin, secretary of Treasury is one and I would urge you to--to be like them.
This is a shared responsibility. It's not on the post oﬃce, it's not on the men and women who work in
the Postal Service. It's not on the Board of Governors or on you as the postmaster. It's on us as well. It's
a shared responsibility. Our country is counting--counting on us and I'm--and we're counting on a
democracy.

The last thing I'll mention, I'll go back to Ben Franklin, the ﬁrst postmaster general. Do you remember
what he said coming out of that building at the end of the constitutional convention when they said
what have you done here? What have you created? And he said, a Republic if we can keep it. A
Republic, if we can keep it.

And one of the keys to achieving here is, frankly, a vibrant Postal Service and the ability for people to
vote. Democrat, Republican, or whatever, people who cast the vote and know they're going to be
counted. That's critical. We've got a president, sadly, who wants to undermine (INAUDIBLE)--


PETERS:
(OFF-MIC)


CARPER:
--The Postal Service (INAUDIBLE) undermine vote by mail. That's just unacceptable. Hopefully, we
can do better than that. And I--I commit my from myself, some of my colleagues to try to do just that.
To do better. We can always do better. In order to form a more perfect union, we can do better.
                  Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 66 of 69
PETERS:
Mr. Chairman--Mr. Chairman, if I could say a few comments too, just brieﬂy.


JOHNSON:
Senator Peters.


PETERS:
Thank you, Mr. Chairman. Postmaster DeJoy, I just I wanted to take an opportunity to thank you as
well for appearing us--appearing before us so willingly and certainly on very short notice. But I also
want to be very clear about what I've been hearing and I think you've heard from my members and
just to counter a little bit of what that chairman said. These are real concerns that I'm hearing. These
are not manufacturing.

These are people who are coming forward, talking about delays, talking about medicine that's not
available for them, talking about how--we have this shared a story with an individual who--who
because of the lack of medicine skipped doses and was actually hospitalized. Those are very real. And
when I hear those kinds of stories, we stand up. That's my job. It's the job of every senator here to
stand up and--for our constituents, for the people back home who are being hurt and make sure that
their voices heard.

That's what this is about. It's about making sure people's voices are heard. That is what this hearing is
about. This is why we are standing up and making sure the Postal Service does what they have done
with incredible integrity and professionalism for 245 years. We want to make sure that that standard
continues going forward.

I fully appreciate that the COVID has created signiﬁcant problems for the Postal Service. And I won't
show my chart again, but if you look at the chart, the service was there through the--through a lot of
the pandemic. It's just been in the middle of July where you see a dropping oﬀ dramatically. COVID
has been with us since March but we've seen a dramatic job dropped since mid-July, which is the time
when I got all of those communications and my colleagues have been getting those--those community
communications. They are not manufactured. These are real people. These are real problems.


JOHNSON:
Some of them certainly are.
               Case 1:20-cv-06516-VM Document 24-5 Filed 09/09/20 Page 67 of 69


PETERS:
So I just want to be clear about that. So Mr.--Postmaster DeJoy, you answered some of our questions
today, and I thank you for that. But--but there's still many, many left that are unanswered and I think
we all look forward to seeing the documents that we have requested so we can do our oversight
function and deliver to us in a timely fashion. I appreciate your willingness to do that.

I'm going to continue my investigation of the recent delays and Postal Service practices that have been
put in place and I and I urge you and your staﬀ to be fully forthcoming with any additional requests.
That kind of transparency is critically important in this job. I know you have a very hard job. And
frankly, I think you've made it harder on yourself because of the lack of transparency that we have
seen here these last few weeks.

So in the coming weeks, Congress certainly must provide Postal Service with the resources and the
oversight that you need to reliably deliver mail for the American people. But not just through this
election. We have to make sure we get through the election, we've got to get through the pandemic,
and we want to make sure we put the Postal Service on sound ﬁnancial footing that lasts for another
245 years and beyond. So thank you again, Mr. Chairman.


JOHNSON:
Okay. Thank you, Senator Peters. And again, I am in no way, shape, or form denying that many of
these complaints are absolutely genuine and we take those seriously and help our constituents. But
there's also no doubt that a lot of this is being ginned up. Many of those complaints are highly scripted
and it's being done for political purpose. There's absolutely no doubt about that.

But we have a new postmaster general who's been in the oﬃce less than 70 days. And from my
standpoint, I think the ﬁrst thing he needed to do is get up--get--you know, start the job, roll up his
shirt--his shirt sleeves and then get to work and try and ﬁgure out what he needs to do to reform the
process. So I'm looking forward to a totally transparent process here. I'm looking to separate the fact
from the ﬁction and my problem is there's a lot of ﬁction, a lot of false narrative being ginned up by--
by Democrats and the left right now.
So I want the dataCase
                   as well. Mr. PostmasterDocument
                       1:20-cv-06516-VM    General, 24-5
                                                    I'm sure  you
                                                          Filed   will--youPage
                                                                09/09/20    will 68
                                                                                 work   with us in the
                                                                                    of 69
future and that's what I'm basically giving you the opportunity to do. There is a possibility for a Postal
reform bill even in this next COVID relief package, if there is one.

So let's work in good faith. Thank you again for your service. Thank the men and women of the U.S.--
United States Postal Service for their service as well. The hearing record will remain open for 15 days
until September 3rd at 5:00 p.m. for the submission of statements and questions for the record. This
hearing is adjourned.



List of Panel Members and Witnesses


PANEL MEMBERS:
SEN. RON JOHNSON (R-WIS.), CHAIRMAN

SEN. ROB PORTMAN (R-OHIO)

SEN. RAND PAUL (R-KY.)

SEN. JAMES LANKFORD (R-OKLA.)

SEN. MITT ROMNEY (R-UTAH)

SEN. RICK SCOTT (R-FLA.)

SEN. MICHAEL B. ENZI (R-WYO.)

SEN. JOSH HAWLEY (R-MO.)

SEN. GARY PETERS (D-MICH.), RANKING MEMBER

SEN. THOMAS R. CARPER (D-DEL.)

SEN. MAGGIE HASSAN (D-N.H.)

SEN. KAMALA HARRIS (D-CALIF.)

SEN. KYRSTEN SINEMA (D-ARIZ.)

SEN. JACKY ROSEN (D-NEV.)

WITNESSES:
UNITED STATESCase
              POSTAL    SERVICE POSTMASTER
                  1:20-cv-06516-VM            GENERAL
                                   Document 24-5          LOUISPage
                                                 Filed 09/09/20 DEJOY
                                                                    69 of 69




Testimony & Transcripts




About Senate Homeland Security and Governmental Aﬀairs

Staﬀ

Hearing

Transcripts

Testimony

Committee Reports

Associated Bills

Schedules

Markup

Amendments




© 2020 · CQ - Roll Call, Inc · All Rights Reserved.

1201 Pennsylvania Ave NW, 6th loor · Washington, D.C. 20004 · 202-793-5300


About CQ     Help    Privacy Policy   Masthead        Terms & Conditions
